          Case 2:18-cv-01681-MMD-BNW Document 17 Filed 06/03/19 Page 1 of 3



 1   Michael J. McCue
     Nevada Bar No. 6055
 2   Meng Zhong
     Nevada Bar No. 12145
 3   Lewis Roca Rothgerber Christie LLP
     3993 Howard Hughes Parkway, Suite 600
 4   Las Vegas, Nevada 89169
     Telephone: (702) 949-8224
 5   E-mail: mmccue@lrrc.com
     E-mail: mzhong@lrrc.com
 6
     Michael A. Dorfman (Pro Hac Vice)
 7   Dykema Gossett PLLC
     10 S. Wacker Dr., Suite 2300
 8   Chicago, IL 60601
     Telephone: (312) 876-1700
 9   E-mail: mdorfman@dykema.com
10   Attorneys for Plaintiff Tobii AB
11                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
12
     TOBII AB,
13                                               Case No. 2:18-cv-01681-MMD-BNW
            Plaintiff,
14                                               PLAINTIFF’S MOTION FOR LEAVE
     v.                                          TO AMEND COMPLAINT PURSUANT TO
15                                               FED.R.CIV.P. 15(a)(2)
     BEIJING 7INVENSUN CO., LTD.,
16                                               [Motion for Alternative Service and Declaration
            Defendant.                           of Michael A. Dorfman filed concurrently
17                                               herewith]
18          Pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure, Plaintiff Tobii AB

19   (“Plaintiff” or “Tobii”) hereby moves the Court for entry of an order granting leave for Plaintiff

20   to file a Second Amended Complaint.

21                       MEMORANDUM OF POINTS AND AUTHORITIES

22   I.     LEGAL STANDARD

23          For a pleading not allowed as a matter of course under the Rules of Civil Procedure, a

24   party may amend its pleadings only with the opposing party’s written consent or the court’s

25   leave. Pursuant to Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend shall be

26   freely granted when justice so requires. Courts consider four factors when evaluating a plaintiff’s

27   request to amend a complaint: (1) Bad faith; (2) undue delay; (3) prejudice to the opposing party;

28   and (4) futility of the proposed amendment. Forman v. Davis, 371 U.S. 178, 182 (1962);

                                                     1
          Case 2:18-cv-01681-MMD-BNW Document 17 Filed 06/03/19 Page 2 of 3



 1   Lockheed Martin Corp. v. Network Solutions, Inc., 194 F.3d 980, 986 (9th Cir. 1999).
 2 II.      STATEMENT OF FACTS
 3          On September 4, 2018, Plaintiff filed the present Action against Beijing 7Invensun Co.,
 4 Ltd. for patent infringement. (ECF No. 1). On January 3, 2019, Plaintiff filed its Amended

 5   Complaint. (ECF No. 11). Defendant is a Chinese company located in Wangjing, Chaoyang
 6   District, Beijing, China, with no known physical location inside the United States. (Id. at ¶6.)
 7          On January 11, 2019, Plaintiff hired Sgt. Devin Smith LCO of the Laughlin Constable’s
 8 Office to effectuate personal service on Defendant at the Consumer Electronics Show (“CES”).

 9          On March 29, 2019, Plaintiff filed the returned Summons. (ECF No. 14). That filing
10 identifies that the answer was due on February 1, 2019. (Id.)

11          As discussed in Plaintiff’s contemporaneously filed Motion for Alternative Service (ECF
12 No. 16), Defendant has contested the sufficiency of service at CES in January 2019. In preparing

13 the Motion for Alternative Service, Plaintiff noticed that Defendant’s name was incorrectly

14 identified in the caption and the body of the Amended Complaint. It is believed that Defendant’s

15 proper name is “Beijing 7Invensun Technology Co., Ltd.”, not “Beijing 7Invensun Co., Ltd.” (as

16 currently identified in the caption and pleadings).

17 III.     ARGUMENT
18          Tobii is not requesting amendment in bad faith. The amendment is made to include a
19 word (“Technology”) missing from the currently named defendant. In that the Defendant
20 contends that it has not yet been properly served, no responsive pleading has been filed and no

21 scheduling order has been entered in this case, there shall be no delay in the proceedings as a

22 result of the amendment and no prejudice to the Defendant. Further, the amendment is not futile.

23 The substantive allegations in the proposed Second Amended Complaint are unchanged. The

24 amendment simply makes a correction to the name of the defendant.

25 IV.      RELIEF REQUESTED
26          Tobii requests that the Court allow it to file the Second Amended Complaint attached as
27 Exhibit A to its Motion pursuant to Fed.R.Civ.P. 15(a)(2).

28 ///

                                                      2
        Case 2:18-cv-01681-MMD-BNW Document 17 Filed 06/03/19 Page 3 of 3



 1                                          CONCLUSION
 2         For the foregoing reasons, the Court should enter an order granting Tobii leave to file its
 3   Second Amended Complaint.
 4         Dated: this 3rd day of June, 2019.
 5                                               LEWIS ROCA ROTHGERBER CHRISTIE LLP
 6                                               By: /s/ Michael J. McCue
                                                 Michael J. McCue
 7                                               Meng Zhong
 8                                               3993 Howard Hughes Parkway, Suite 600
                                                 Las Vegas, NV 89169
 9                                               Telephone: (702) 949-8224
                                                 E-mail: mmccue@lrrc.com
10                                               E-mail: mzhong@lrrc.com
11
                                                 Michael A. Dorfman (Pro Hac Vice)
12                                               Dykema Gossett PLLC
                                                 10 S. Wacker Dr., Suite 2300
13                                               Chicago, IL 60601
                                                 Telephone: (312) 876-1700
14                                               E-mail: mdorfman@dykema.com
15
                                                 Attorneys for Plaintiff Tobii AB
16

17

18     IT IS ORDERED that Plaintiff's Motion to Amend Complaint (ECF No. 17) is
19   GRANTED.

20      IT IS FURTHER ORDERED that Plaintiff shall forthwith separately file the
     proposed Second Amended Complaint on the docket.
21

22      Dated: June 6, 2019

23
                                                   ________________________________
24                                                 Brenda Weksler
                                                   United States Magistrate Judge
25

26

27

28

                                                    3
            Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 1 of 82



 1    Michael J. McCue
      Nevada Bar No. 6055
 2    Meng Zhong
      Nevada Bar No. 12145
 3    Lewis Roca Rothgerber Christie LLP
      3993 Howard Hughes Parkway, Suite 600
 4    Las Vegas, Nevada 89169
      Telephone: (702) 949-8224
 5    E-mail: mmccue@lrrc.com
      E-mail: mzhong@lrrc.com
 6
      Michael A. Dorfman (Pro Hac Vice)
 7    Dykema Gossett PLLC
      10 S. Wacker Dr., Suite 2300
 8    Chicago, IL 60601
      Telephone: (312) 876-1700
 9    E-mail: mdorfman@dykema.com
10    Attorneys for Plaintiff Tobii AB
11
                                 UNITED STATES DISTRICT COURT
12                                    DISTRICT OF NEVADA
13
     TOBII AB,                                         Case No.: 2:18-cv-01681-MMD-BNW
14
               Plaintiff,
15
      vs.                                              SECOND AMENDED COMPLAINT
16                                                     (JURY DEMAND)
     BEIJING 7INVENSUN TECHNOLOGY
17   CO., LTD.,

18             Defendant.

19

20            Plaintiff, Tobii AB (“Tobii”), for its Second Amended Complaint against Defendant,

21   Beijing 7invensun Technology Co., Ltd. (“Defendant”), states as follows:

22                                 I.      JURISDICTION AND VENUE

23            1.      This is an action that arises for patent infringement under the patent laws of the

24   United States, 35 U.S.C. § 1, et seq., including 35 U.S.C. §§ 271, 281, 283, 284 and 285. This

25   Court has subject matter jurisdiction over this action under 28 U.S.C. §§ 1331 and 1338(a).

26            2.      On information and belief, this Court may exercise personal jurisdiction over the

27   Defendant based upon the Defendant’s contacts with this forum, including Defendant’s

28   intentionally doing business here and having committed acts of infringement within this forum by
                                                       1
           Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 2 of 82




 1   promoting, distributing, using, offering to sell and selling products that, when used, practice
 2   Tobii’s patent including at and through participation in the annual CES show in Las Vegas,
 3   Nevada.
 4           3.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(c)(3).
 5   Defendant is a foreign defendant and may be sued in any judicial district. Specifically, it is a
 6   Chinese corporation with its principal place of business in Beijing, China. In Brunette Mach.
 7   Works., Ltd. v. Kockum Indus., Inc., 406 U.S. 706, 706-07 (1972), the Supreme Court held that
 8   when a foreign defendant is sued in a patent infringement action, the general venue provision, 28
 9   U.S.C. § 1391, governs.
10           4.    The exhibits to this Amended Complaint are:
11                 A.      U.S. Patent No. 6,659,611;
12                 B.      Quick Instructions for the aGlass DK II;
13                 C.      Users’ Manual for aGlass DK II;
14                 D.      Users’ Manual for aGlass-vi-1;
15                 E.      Screenshots from www.aglass.com/product (visited on 16 August 2018); and
16                 F.      A claim chart applying claims 1-3 of U.S. Patent No. 6,659,611 to the
                           aGlass DK II.
17

18                                          II.     PARTIES
19           5.    Tobii is a corporation organized and existing under the laws of Sweden with its
20   principal place of business in Danderyd, Sweden. Tobii is the world leader in eye tracking and
21   gaze interaction. Its technology makes it possible for computers to know exactly where users are
22   looking.
23           6.    On information and belief, Defendant is a corporation organized and existing under
24   the laws of China with its principal place of business at Room 1801-1803, Radiance JinHui
25   Building, Qiyang Road, Wangjing, Chaoyang District, Beijing, China. On further information and
26   belief, Defendant has done and is doing business under the following additional name: 7invensun.
27   ///
28   ///
                                                        2
          Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 3 of 82




 1                                  III.   GENERAL ALLEGATIONS
 2   A.     The ’611 Patent
 3          7.       On December 9, 2003, the United States Patent and Trademark Office duly and
 4   legally issued U.S. Patent No. 6,659,611 (“the ’611 Patent”), entitled “System and Method for Eye
 5   Gaze Tracking Using Corneal Image Mapping,” to Arnon Amir, Myron Dale Flickner, David
 6   Bruce Koons and Carlos Hitoshi Morimoto, who assigned all of their rights and interests in the
 7   ’611 Patent to International Business Machines Corporation (“IBM”). IBM subsequently assigned
 8   all of its rights and interests in the ’611 Patent to IPG Healthcare 501 Limited, which subsequently
 9   assigned all of its rights and interests in the ’611 Patent to Tobii Technology AB. Thereafter, Tobii
10   Technology AB changed its name to Plaintiff, Tobii AB. Thus, Tobii is the owner of the ‘611
11   Patent. A true and correct copy of the ’611 Patent is attached as Exhibit A to this Amended
12   Complaint.
13          8.       Tobii possesses all rights under the ’611 Patent and has standing to sue for past,
14   present, and future damages, and injunctive relief.
15          9.       Claims 1-13 of the ’611 Patent are valid and the ’611 Patent is enforceable.
16   B.     Defendant’s Infringing Activities
17          10.      The products manufactured, used, offered for sale, sold and imported into the
18   United States by Defendant that infringe one or more claims of the ’611 Patent include, but are not
19   limited to, Defendant’s eye tracking module, which, on information and belief, is called aGlass DK
20   II. The identification of products in this Amended Complaint is by way of example only.
21          11.      The aGlass DK II module has no substantial non-infringing use.
22          12.      Defendant used the aGlass DK II module in the United States at the CES show in
23   January 2018.
24          13.      Such use of the aGlass DK II module by Defendant constitutes direct infringement
25   of the ’611 Patent.
26          14.      Defendant also actively encouraged CES participants to use the aGlass DK II
27   module in the United States at the CES show in January 2018.
28          15.      Such active encouragement by Defendant constitutes indirect infringement of the
                                                           3
         Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 4 of 82




 1   ’611 Patent.
 2                               COUNT I: PATENT INFRINGEMENT
 3          16.     Tobii re-alleges and incorporates by reference the allegations of Paragraphs 1
 4   through 15 above as though fully set forth herein.
 5          17.     Defendant directly infringes one or more of the claims of the ’611 Patent under 35
 6   U.S.C. §§ 271(a) by using in the United States eye tracking devices including, but not limited to,
 7   the aGlass DK II.
 8          18.     Claim 1 of the ’611 Patent reads as follows:
 9                  1. A method for eye gaze tracking, comprising the steps of:
10                  creating a set of reference points in a reference coordinate system;
11                  acquiring at least one image of at least one of a user’s corneas, said image
                    having image aspects in an image coordinate system and including
12                  reflections of said reference points;
13                  defining a mathematical relationship between said reference coordinate
                    system and said image coordinate system;
14
                    mapping said image aspects from said image coordinate system to said
15                  reference coordinate system using said mathematical relationship; and
16                  computing a point of regard from said mapped image aspects.
17          19.     Claim 2 of the ’611 Patent reads as follows:
18                  2. The method of claim 1 wherein said reference points include at least
                    one of: a printed pattern around a screen, an unobtrusively interlaced
19                  pattern in said screen, a set of controlled light sources around said screen,
                    content displayed in said screen, a set of controlled light sources behind
20                  said screen.
21
            20.     Claim 3 of the ’611 Patent reads as follows:
22
                    3. The method of claim 2 wherein said screen includes at least one of: a
23                  computer monitor, a whiteboard, a desktop, a windshield, an
                    advertisement, a television screen.
24

25          21.     Pursuant to 35 U.S.C. § 271(a), Defendant has directly infringed and continues to
26   directly infringe the ’611 Patent by using in the United States products that incorporate or make
27   use of one or more of the inventions disclosed by the ’611 Patent, including but not limited to the
28   aGlass DK II module. Defendant directly infringes one or more claims of the ’611 Patent,
                                                          4
         Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 5 of 82




 1   including at least claims 1-3 of the ’611 Patent. See Exhibit F.
 2            22.   The aGlass DK II module performs a method for eye gaze tracking. See Exhibit F at
 3   row 1.
 4            23.   The aGlass DK II module creates a set of reference points in a reference coordinate
 5   system. See Exhibit F at row 2.
 6            24.   The aGlass DK II module acquires at least one image of at least one of a user’s
 7   corneas, said image having image aspects in an image coordinate system and including reflections
 8   of said reference points. See Exhibit F at row 3.
 9            25.   The aGlass DK II module defines a mathematical relationship between said
10   reference coordinate system and said image coordinate system. See Exhibit F at row 4.
11            26.   The aGlass DK II module maps said image aspects from said image coordinate
12   system to said reference coordinate system using said mathematical relationship. See Exhibit F at
13   row 5.
14            27.   The aGlass DK II module computes a point of regard from said mapped image
15   aspects. See Exhibit F at row 6.
16            28.   The aGlass DK II module includes reference points wherein said reference points
17   include a set of controlled light sources around said screen. See Exhibit F at row 7.
18            29.   The HTC Vive, in which the aGlass DK II module is installed, includes a screen
19   that is a computer monitor. See Exhibit F at row 8.
20            30.   Unless enjoined, Defendant will continue to engage in direct infringement of the
21   ’611 Patent and will cause additional irreparable injury to Tobii for which it has no remedy at law.
22            31.   Pursuant to 35 U.S.C. § 271(b), Defendant has indirectly infringed and continues to
23   indirectly infringe the ’611 Patent by actively inducing others to use in the United States the
24   aGlass DK II module with the HTC Vive virtual reality headset.
25            32.   Upon information and belief, with knowledge of the ’611 Patent and its
26   infringement thereof, Defendant knowingly instructs and directs users/customers to use the aGlass
27   DK II module in such a way as to directly infringe the ’611 Patent. For example, Defendant
28   instructs and encourages participants at CES on proper use of the aGlass DK II module. Further,
                                                         5
         Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 6 of 82




 1   the aGlass DK II module package includes Quick Instructions for the aGlass DK II module. See
 2   Exhibit B. Still further, the aGlass DK II Quick Instructions includes a QR code from which the
 3   aGlass DK II Users Manual can be downloaded. See Exhibit C.
 4          33.     As a direct and proximate result of Defendant’s active inducement of direct
 5   infringement by third parties of the ’611 Patent, Tobii has suffered injury and monetary damage
 6   for which it is entitled to recover damages.
 7          34.     Unless enjoined, Defendant will continue to actively induce infringement by third
 8   parties of the ’611 Patent and will cause additional irreparable injury to Tobii for which it has no
 9   adequate remedy at law.
10          35.     Upon information and belief, Defendant’s active inducement of direct infringement
11   by third parties has been and continues to be with full knowledge of the ’611 Patent and
12   Defendant’s infringement thereof no later than the filing date of the original Complaint. Moreover,
13   a copy of the original Complaint was sent to Defendant by e-mail on September 19, 2018.
14           36.    Pursuant to 35 U.S.C. § 271(c), Defendant has indirectly infringed and continues to
15   indirectly infringe the ’611 Patent by contributing to the direct infringement of the ’611 Patent by
16   others in the United States through the use of the aGlass DK II module by others with the HTC
17   Vive virtual reality headset. The aGlass DK II has no substantial non-infringing use.
18          37.     Upon information and belief, with knowledge of the ’611 Patent and its
19   infringement thereof, Defendant knowingly instructs and directs users/customers to use the aGlass
20   DK II module with the HTC Vive virtual reality headset in such a way as to directly infringe the
21   ’611 Patent. For example, Defendant instructs and encourages participants at CES on proper use of
22   the aGlass DK II module with the HTC Vive virtual reality headset. Further, the aGlass DK II
23   module package includes Quick Instructions for the aGlass DK II module. See Exhibit B. Still
24   further, the aGlass DK II Quick Instructions includes a QR code from which the aGlass DK II
25   Users Manual can be downloaded. See Exhibit C.
26          38.     As a direct and proximate result of Defendant’s contributory infringement of the
27   ’611 Patent, Tobii has suffered injury and monetary damage for which it is entitled to recover
28   damages.
                                                       6
         Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 7 of 82




 1          39.     Unless enjoined, Defendant will continue to contributorily infringe the ’611 Patent
 2   and will cause additional irreparable injury to Tobii for which it has no adequate remedy at law.
 3          40.     Upon information and belief, Defendant’s contributory infringement has been and
 4   continues to be with full knowledge of the ’611 Patent and Defendant’s infringement thereof no
 5   later than the filing date of the original Complaint. Moreover, a copy of the original Complaint
 6   was sent to Defendant by e-mail on September 19, 2018.
 7          41.     Defendant’s knowing, willful and deliberate direct infringement and infringement
 8   by inducement of the ’611 Patent, including at least claim 1, in conscious disregard of Tobii’s
 9   rights, makes this case exceptional within the meaning of 35 U.S.C. § 285 and justifies treble
10   damages pursuant to 35 U.S.C. § 284, as well as attorneys’ fees pursuant to 35 U.S.C. § 285.
11                                        PRAYER FOR RELIEF
12          WHEREFORE, Plaintiff Tobii prays for judgment in its favor and against Defendant as
13   follows:
14          A.      A permanent injunction against Defendant’s continued direct infringement of the
15   ’611 Patent, as well as against continued inducement of infringement of this patent;
16          B.      An award to Tobii of all damages caused by Defendant in an amount to be
17   determined at trial;
18          C.      A finding that Defendant’s infringement was willful entitling Tobii to an award of
19   treble damages pursuant to 35 U.S.C. § 284;
20          D.      A finding that Defendant’s infringement constitutes an exceptional case entitling
21   Tobii to an award of its attorneys’ fees pursuant to 35 U.S.C. § 285;
22          E.      An award to Tobii of pre-judgment interest at the maximum legal rate from the
23   earliest date allowed until the date of judgment;
24          F.      An award to Tobii of post-judgment interest at the maximum legal rate pursuant to
25   28 U.S.C. § 1961;
26          G.      An award to Tobii of all costs incurred by it in connection with this lawsuit
27   pursuant to 28 U.S.C. § 1920; and
28          H.      Such other and further relief as the Court may deem just.
                                                         7
         Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 8 of 82




 1                                    DEMAND FOR JURY TRIAL
 2          Pursuant to Fed. R. Civ. P. 38, Tobii hereby demands a trial by jury on all issues for which
 3   a trial by jury may be had.
 4          Dated: June 3, 2019
                                                           Lewis Roca Rothgerber Christie LLP
 5

 6
                                                            /s/ Michael J. McCue          .
 7                                                         Michael J. McCue (Nevada Bar No. 6055)
                                                           Meng Zhong (Nevada Bar No. 12145)
 8                                                         3993 Howard Hughes Parkway, Suite 600
                                                           Las Vegas, Nevada 89169
 9                                                         Telephone: (702) 949-8224
                                                           E-mail: MMcCue@LRRC.com
10                                                         E-mail: MZhong@LRRC.com

11                                                         Michael A. Dorfman (Pro Hac Vice)
                                                           Dykema Gossett PLLC
12                                                         10 S. Wacker Dr., Suite 2300
                                                           Chicago, IL 60601
13                                                         Telephone: (312) 876-1700
                                                           E-mail: mdorfman@dykema.com
14
                                                           Attorneys for Plaintiff Tobii AB
15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       8
Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 9 of 82




                  Exhibit A




                  Exhibit A
Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 10 of 82
                                                                                                                        US006659611B2

(12) United States Patent                                                                               (10) Patent N0.:             US 6,659,611 B2
       Amir et al.                                                                                      (45) Date of Patent:                   Dec. 9, 2003


(54)    SYSTEM AND METHOD FOR EYE GAZE                                                                          FOREIGN PATENT DOCUMENTS
        TRACKING USING CORNEAL IMAGE
                                                                                                     EP              63 1222        12/1994                    G06F/3/00
        MAPPING                                                                                      WO          WO9926 126          5/1999   ........... ..   G06F/3/00



(75) Inventors: Arnon Amir, Saratoga, CA (US);                                                                       OTHER PUBLICATIONS
                       Myron Dale Flickner, San Jose, CA
                       (US); David Bruce Koons, San Jose,                                            K. Talmi and J. Liu, “Eye and GaZe Tracking for Visually
                       CA (US); Carlos Hitoshi Morimoto,                                             Controlled Interactive Stereoscopic Displays”, Image Com
                       Sao Paulo (BR)
                                                                                                     munication, vol. 14, No. 10, p. 799—810, 1999.
(73) Assignee: International Business Machines                                                       S. Shih, Y. Wu, J. Liu, “A Calibration—Free GaZe Tracking
                       Corporation, Armonk, NY (US)                                                  Technique”, ICPR 2000, vol. 4, pp. 201—204, 2000.
(*)     Notice:        Subject to any disclaimer, the term of this                                   J. Liu et al., “Three—dimensional PC: toWard novel forms of
                       patent is extended or adjusted under 35                                       human—computer interaction”, in Three—Dimensional Video
                       U.S.C. 154(b) by 116 days.                                                    and Display: Devices and Systems SPIE CR76, Nov. 5—8,
                                                                                                     2000, Boston, MA, USA.
(21) Appl. No.: 10/034,524
                                                                                                                   (List continued on next page.)
(22) Filed:            Dec. 28, 2001
(65)                   Prior Publication Data                                                        Primary Examiner—George Manuel
        US 2003/0123027 A1 Jul. 3, 2003
                                                                                                     (74) Attorney, Agent, or Firm—Marc D. McSWain
                                                                                                     (57)                   ABSTRACT
(51)    Int. Cl.7 ................................................ .. A61B 3/14
                                                                                                     A system and method for eye gaZe tracking Without cali
(52)    US. Cl. ..................................................... .. 351/210                     brated cameras, direct measurements of speci?c users’ eye
                                                                                                     geometries, or requiring the user to visually track a cursor
                                                                                                     traversing a knoWn trajectory. The preferred embodiment
(58)    Field of Search ............................... .. 351/209, 210,
                                                                                                     includes tWo uncalibrated cameras imaging the user’s eye
                   351/208, 200, 205, 206, 211, 221; 382/103,                                        and haying on-axis lighting. The cameras capture images of
                                                 291; 708/141; 702/151                               a test pattern in real space as re?ected from the user’s
(56)                        References Cited                                                         cornea, Which is essentially a convex spherical mirror. The
                                                                                                     invention then extracts parameters required to de?ne a
                   U.S. PATENT DOCUMENTS                                                             mathematical mapping betWeen real space and image space,
       4,597,648 A           7/1986 Feldon et al. ............. .. 351/212                           including spherical and perspective transformations. The
       4,836,670 A      *    6/1989    Hutchinson ..... ..                                 351/210   invention processes subsequent images of objects re?ected
       5,231,674 A           7/1993 Cleveland et al.                             .... .. 382/6       from the user’s eye through the inverse of the mathematical
       5,270,748 A      * 12/1993      KatZ .............. ..                              351/210   mapping to determine a gaZe vector and a point of regard.
       5,325,133 A           6/1994 Adachi ....... ..                                      351/209   Alternately, a single calibrated camera may be employed
       5,331,149 A           7/1994 SpitZer et al.                                         250/221   With means for estimating the eye-to-camera distance. A
       5,481,622 A      *    1/1996 Gerhardt et al. ..                                     382/103   head-mounted embodiment that may include a laser pointer
       5,644,642 A           7/1997    Kirschbaum .... ..                          .. 382/103
                                                                                                     is also described.
       6,061,084   A         5/2000    Perlin   . . . . . . . . . . . . . . .   . . . ..    348/51


       6,152,563 A * 11/2000 Hutchinson et al.                                             351/209
       6,204,828 B1          3/2001 Amir et al. .................. .. 345/7                                        15 Claims, 7 Drawing Sheets
Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 11 of 82


                                                  US 6,659,611 B2
                                                          Page 2


                OTHER PUBLICATIONS                             P. J. Kennedy, “Point of Regard Tracking Device”, IBM
                                                               Technical Disclosure Bulletin vol. 34, No. 10A, Mar. 1992.
Z. Zhang, “A Flexible NeW Technique for Camera Calibra         Eye Movement Equipment Database (EMED), University of
tion”, IEEE Transactions on Pattern Analysis and Machine       Darby, http://ibs.derby.ac.uk/emed.
Intelligence, vol. 22, No. 11, p1330—1334, 2000, also avail    Arnon Amir et al., “Calibration—Free Eye GaZe Tracking”,
able as Technical Report MSR—TR—98—71, Microsoft               U.S. Ser. No. 09/844,682.
Research, Microsoft Corporation, Redmond WA, http://re
search.microsoft.com/~Zhang/Papers/TR98—71.pdf.                * cited by examiner
Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 12 of 82


U.S. Patent                                                           US 6,659,611 B2




                   D i. i




                                               /%
                                                  M2m?


                                    6
                     @2 E8/m,6//5%”$2m a
                                       //m
                                         /a?         H$25 ; CH4MH.OQR?mE
Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 13 of 82


U.S. Patent        Dec. 9, 2003    Sheet 2 0f 7        US 6,659,611 B2




                                                            n52mN6o:wi.v
Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 14 of 82


U.S. Patent        Dec. 9, 2003    Sheet 3 0f 7        US 6,659,611 B2


            FIG. 3 (PRIOR ART)
Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 15 of 82


U.S. Patent        Dec. 9, 2003    Sheet 4 0f 7        US 6,659,611 B2




   FIG. 4

                                    400
                                   f.
Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 16 of 82


U.S. Patent         Dec. 9, 2003         Sheet 5 0f 7                                 US 6,659,611 B2



                                                     0
                                                     Q                            0
                                                                                  Q


                                                                     0.




                                                               CD
                                                                             CD




       0        O
       z        B    3                   9v
        \0      \     \n                 \n                    8
                                                               LO


                                                     0
                                                     \
                                                     v



                                                                         o
                                                                         ‘
                                                                         v



                                                         i..
                                                                                       o
                                   21           8                                       6
                                   LO           LO                                    f‘?
                                        f"      f"                  f“                °
                                        0      o                o
                                        \-     P                \
                                        <r     <1-              <r                                  N
                                                                                                    0
                                                                                                    LO
                                                                                      0
                                                                                      O                .




                                                                                            ___' ____ _,
                                                                                             q

        FIG.5                                                                                o
                                                                                             no
Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 17 of 82


U.S. Patent        Dec. 9, 2003    Sheet 6 6f 7        US 6,659,611 B2




                                               00v




                                                        Now
                                  21


                                         mom
      02L“.QE0
Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 18 of 82


U.S. Patent        Dec. 9, 2003    Sheet 7 0f 7        US 6,659,611 B2

   FIG. 7
                                    CREATE  f 700
                                  REFERENCE
                                    POINTS


                                        I
                               ACQUIRE IMAGE OF   f 702
                                USER'S CORNEA
                             INCLUDING REFLECTION
                             OF REFERENCE POINTS



                                         I
                       DEFINE MATHEMATICAL MAPPING
                        BETWEEN IMAGE COORDINATE
                                                             I704
                          SYSTEM AND REFERENCE
                           COORDINATE SYSTEM


                                         I
                          MAP IMAGE ASPECTS FROM f 706
                             IMAGE COORDINATE
                           SYSTEM TO REFERENCE
                            COORDINATE SYSTEM


                                         I
                              COMPUTE POINT OF  f 708
                             REGARD FROM MAPPED
                                IMAGE ASPECTS
Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 19 of 82


                                                   US 6,659,611 B2
                             1                                                                      2
     SYSTEM AND METHOD FOR EYE GAZE                                  the glint, and the change in the distance and direction
      TRACKING USING CORNEAL IMAGE                                   betWeen the tWo as the eye is rotated. The orientation of the
                 MAPPING                                             eyeball can be inferred from the differential motion of the
                                                                     pupil center relative to the glint. The eye is often modeled as
          CROSS-REFERENCE TO RELATED                                 a sphere of about 12.3 mm radius having a spherical corneal
                 APPLICATIONS                                        bulge of about 7.4 mm radius (see “Schematic E e” by
                                                                     Gullstrand, in Wsual Optics, H. H. Emsley editor, 3’ ed., p.
  This patent application is related to US. Ser. No. 09/844,         348, ButterWorth, Scarborough, Ont., 1955, Which is hereby
682 “Calibration-Free Eye Gaze Tracking”, a commonly                 incorporated by reference). The eyes of different users Will
oWned patent application ?led on Apr. 27, 2001, Which is        10   have variations from these typical values, but individual
hereby incorporated by reference. This patent application is         dimensional values do not generally vary signi?cantly in the
also related to US. Ser. No. 09/238,979 “Method and                  short term, and thus can be stored and used for a long period.
Apparatus for Associating Pupils With Subjects”, a                     As shoWn in prior art FIG. 1, the main components of a
commonly-oWned patent application ?led on Jan. 27, 1999,             corneal re?ection eye gaZe tracking system include a video
Which is hereby incorporated by reference.                      15   camera sensitive to near-infrared light, a near-infrared light
                                                                     source (often a light-emitting diode) typically mounted to
              FIELD OF THE INVENTION                                 shine along the optical axis of the camera, and a computer
  This invention relates to eye gaze tracking by analysis of         system for analyZing images captured by the camera. The
images taken of a user’s eye. The invention relates more             on-axis light source is positioned at or near the focal center
speci?cally to eye gaZe tracking Without calibrated cameras,    20   of the camera. Image processing techniques such as intensity
direct measurements of speci?c users’ eye geometries, or             thresholding and edge detection identify the glint and the
requiring the user to visually track a cursor traversing a           pupil from the image captured by the camera using on-axis
knoWn trajectory.                                                    light, and locate the pupil center in the camera’s ?eld of vieW
                                                                     as shoWn in prior art FIG. 2.
         BACKGROUND OF THE INVENTION                            25     Human eyes do not have uniform resolution over the
                                                                     entire ?eld of vieW, nor is the portion of the retina providing
  Eye gaZe tracking technology has proven to be useful in            the most distinct vision located precisely on the optical axis.
many different ?elds, including human-computer interfaces            The eye directs its gaZe With great accuracy because the
for assisting disabled people interact With a computer. The          photoreceptors of the human retina are not uniformly dis
eye gaZe tracker can be used as an input device, instead of     30   tributed but instead shoW a pronounced density peak in a
or in addition to a mouse for a personal computer, for               small region knoWn as the fovea centralis. In this region,
example, helping disabled people to move a cursor on a               Which subtends a visual angle of about one degree, the
display screen to control their environment and communi              receptor density increases to about ten times the average
cate messages. GaZe tracking can also be used for industrial         density. The nervous system thus attempts to keep the image
control, aviation, and emergency room situations Where both     35   of the region of current interest centered accurately on the
hands are needed for tasks other than operation of a com             fovea as this gives the highest visual acuity. A distinction is
puter but Where an available computer is useful. There is            made betWeen the optical axis of the user’s eye versus the
also signi?cant research interest in eye gaZe tracking for           foveal axis along Which the most acute vision is achieved.
babies and animals to better understand such subjects’               As shoWn in prior art FIG. 3, the optical axis is a line going
behavior and visual processes.                                  40   from the center of the spherical corneal bulge through the
  There are many different schemes for detecting both the            center of the pupil. The optical axis and foveal axis are offset
gaZe direction and the point of regard, and many vendors of          in each eye by an inWard horiZontal angle of about ?ve
eye gaZe tracking equipment (see for example Web site                degrees, With a variation of about one and one half degrees
http://ibs.derby.ac.uk/emed). Any particular eye gaZe track          in the population. The offsets of the foveal axes With respect
ing technology should be relatively inexpensive, reliable,      45   to the optical axes of a user’s eyes enable better stereoscopic
unobtrusive, easily learned and used and generally operator          vision of nearby objects. The offsets vary from one indi
friendly to be Widely accepted. HoWever, commercially                vidual to the next, but individual offsets do not vary signi?
available systems are expensive (over $10,000), compli               cantly in the short term. For this application, the gaZe vector
cated to install, and require a trained operator and a cali          is de?ned as the optical axis of the eye. The gaZe position or
bration process before each use session.                        50   point of regard is de?ned as the intersection point of the gaZe
  Corneal re?ection eye gaZe tracking systems project light          vector With the object being vieWed (e. g. a point on a display
toWard the eye and monitor the angular difference betWeen            screen some distance from the eye). Adjustments for the
pupil position and the re?ection of the light beam from the          foveal axis offsets are typically made after determination of
cornea surface. Near-infrared light is often employed, as            the gaZe vector; a default offset angle value may be used
users cannot see this light and are therefore not distracted by 55 unless values from a one-time measurement of a particular
it. The light re?ected from the eye has tWo major compo              user’s offset angles are available.
nents. The ?rst component is a ‘glint’, Which is a very small          Unfortunately, calibration is required for all existing eye
and very bright virtual image of the light source re?ected           gaZe tracking systems to establish the parameters describing
from the front surface of the corneal bulge of the eye; the          the mapping of camera image coordinates to display screen
glint is also knoWn as the ?rst Purkinje image. The second      60   coordinates. Different calibration and gaZe direction calcu
component is light that has entered the eye and has been             lation methods may be categoriZed by the actual physical
re?ected back out from the retina. This light serves to              measures they require. Some systems use physically-based
illuminate the pupil of the eye from behind, causing the             explicit models that take into account eyeball radius, radius
pupil to appear as a bright disk against a darker background.        of curvature of the cornea, offset angle betWeen the optical
This retrore?ection, or “bright eye” effect familiar to ?ash    65   axis and the foveal axis, head and eye position in space, and
photographers, provides a very high contrast image. An eye           distance betWeen the center of the eyeball and the center of
gaZe tracking system determines the center of the pupil and          the pupil as measured for a particular user. Cameras may
Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 20 of 82


                                                     US 6,659,611 B2
                              3                                                                       4
need to be calibrated as Well, so that their precise positions           While the aforementioned prior art methods are useful
and optical properties are known. Details of camera calibra            advances in the ?eld of eye gaZe tracking, systems that do
tion are described in “A Flexible NeW Technique for Camera             not require user-apparent calibration Would increase user
Calibration”, Z. Zhang, IEEE Transactions on Pattern                   convenience and broaden the acceptance of eye gaZe track
Analysis and Machine Intelligence, 22(11):1330—1334,                   ing technology. A system for eye gaZe tracking Without
2000, (also available as Technical Report MSR-TR-98-71 at              calibrated cameras, direct measurements of speci?c users’
http://research.microsoft.com/~Zhang/Papers/TR98-71.pdf),              eye geometries, or requiring the user to visually track a
hereby incorporated by reference.                                      cursor traversing a knoWn trajectory is therefore needed.
   During system calibration, the user may be asked to ?X his
                                                                  10               SUMMARY OF THE INVENTION
or her gaze upon certain “knoWn” points in a display. At each
coordinate location, a sample of corresponding gaZe vectors              It is accordingly an object of this invention to devise a
is computed and used to accommodate head position, screen              system and method for eye gaZe tracking Wherein calibrated
position and siZe, camera position, and to adapt the system            cameras and direct measurement of individual users’ eye
to the speci?c properties of the user’s eye, reducing the error        geometries are not required.
in the estimate of the gaZe vector to an acceptable level for     15
                                                                         It is a related object of the invention to devise a system
subsequent operation. This method is disadvantageous in                and method for eye gaZe tracking Wherein the user is not
that a user’s How of thought is interrupted because the gaZe           required to ?Xate on a series of visual targets located at
target has nothing to do With the Work the user Wishes to              knoWn positions, or to visually track a cursor traversing a
perform. Further, the user may also be asked to click a                knoWn trajectory.
mouse button after visually ?Xating on a target, but this                It is a related object of the invention to determine a gaZe
approach may add synchroniZation problems, i.e. the user               vector and to compute a point of regard, Which is the
could look aWay from the target and then click the mouse               intersection of the gaZe vector and an observed object. The
button. Also, With this approach the system Would get only             observed object is preferably a display screen or computer
one mouse click for each target, so there Would be no chance
                                                                  25
                                                                       monitor, but may also include a desktop, a Windshield, a
to average out involuntary eye movements. System calibra               Whiteboard, an advertisement, a television screen, or any
tion may need to be performed on a per-user or per-tracking            other object over Which a user’s vision may roam.
session basis, depending on the precision and repeatability              It is a related object of the preferred embodiment of the
of the tracking system. A major disadvantage of the calibra            invention that tWo cameras are used to capture images of a
tion process is that it requires the user’s cooperation, and
                                                                       user’s eye, Where each camera includes an on-aXis light
thus is unsuitable for infants, animals and for non
                                                                       source, a focal center, and an image plane de?ning an image
cooperative subjects.                                                  coordinate system. It is a related object of the preferred
  US. Pat. No. 6,152,563 to Hutchinson et al. describes a              embodiment of the invention to capture images of a user’s
typical corneal re?ection eye gaZe tracking system. The user           eye such that the pupil center in each image and a glint
looks at a sequence of ?xed points on the screen to enable             resulting from the particular camera’s light source may be
                                                                  35
the system to map a particular glint-pupil displacement to a           readily identi?ed and located in the image plane of each
particular point on the screen. US. Pat. No. 5,231,674 to              camera.
Cleveland et al. teaches another corneal re?ection eye gaZe
                                                                         It is a related object of the preferred embodiment of the
tracking system.                                                       invention that the cameras capture images of a set of
  US. Pat. No. 5,325,133 to Adachi teaches a method for                reference points, or a test pattern, that de?nes a reference
eye gaZe tracking in Which the relative brightness of the              coordinate system in real space. The images include re?ec
pupil image as observed from multiple displacement angles              tions of the test pattern from the user’s cornea, Which is
determines a gaZe vector. Alternate light source activation,           essentially a conveX spherical mirror. The invention maps or
or use of light sources of different Wavelengths, correlates           mathematically relates the test pattern image in the camera
particular light sources With particular pupil images or pupil    45   image coordinate systems to the actual test pattern through
brightness measurements.                                               spherical and perspective transformations. The parameters
  European Patent Application EP0631222A1, incorporated                of the relation may include the eye-to-camera distance, the
herein by reference, teaches a method of calculating the               vertical and horiZontal displacement of the eye from the test
center position of a pupil image Wherein the brightness of a           pattern, and the radius of cornea curvature.
gaZing point on a display is increased, causing a change in              The test pattern may comprise an unobtrusively interlaced
pupil area subsequently used to verify the pupil image center          pattern depicted in a display screen, a set of light sources
position. This application also teaches the use of a simple            around a display screen border that may be sequentially
linear relationship betWeen screen coordinates (u,v) and               activated, a printed pattern around the display screen, a set
pupil image center coordinates (X,y), u=aX+b and v=cy+d,               of light sources placed on the display screen surface, or any
Where parameters (a, b, c and d) are determined When pupil        55   other distinctive pattern not attached to the display screen
center position data is obtained at tWo locations.                     but Within the user’s vieW of the display screen vicinity. The
   US. Pat. No. 5,481,622 to Gerhardt et al. teaches a                 test pattern is preferably invisible or not obtrusive to the
head-mounted eye-tracking system that constructs a map                 user. The test pattern is preferably coplanar With the surface
ping relationship betWeen the relative position of the pupil           the user is vieWing, but is not constrained as such, i.e. there
image center position and the point of regard on a display             may be separate reference and target coordinate systems
screen. The user gaZes at a cursor placed at a knoWn position          sharing a knoWn mapping relationship. The cameras are
in a display screen, and the invention determines the pupil            preferably positioned in the plane of the test pattern, and
center position in image coordinates. This process is                  may for eXample be built into a computer display screen.
repeated many times, and a set of polynomial functions are             Cameras may be attached to a head mounted device, such as
eventually ?tted to de?ne the mapping relationship.               65   a helmet or glasses. Alternately, the cameras may be posi
  US. Pat. Nos. 5,231,674, 5,325,133, 5,481,622, 6,152,                tioned aWay from the reference plane and the plane of the
563 are all incorporated herein by reference.                          user-vieWed surface.
Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 21 of 82


                                                    US 6,659,611 B2
                              5                                                                     6
   Once the invention de?nes the mapping betWeen the                  may be head-mounted for easy acquisition of an eye image,
reference coordinate system and the image coordinate                  but are preferably not head-mounted so the invention Will be
system, the invention applies the mapping to subsequent               more Widely accepted by users. The cameras track the user’s
images re?ected from the user’s cornea. The glint from the            head motion using knoWn techniques. Each camera includes
on-aXis light source, the focal center of the camera, and the         a focal center, an on-aXis light source illuminating the eye,
pupil center de?ne a plane in real space that intersects With         and an image plane de?ning an image coordinate system.
a user-vieWed planar surface along a line. This line contains         The light source is preferably invisible to prevent user
the point of regard T, Which lies betWeen the glint and the           distraction, and may for eXample emit radiation in the
pupil center as mapped onto the screen coordinate system.             near-infrared Wavelength range. The images of user’s eye
The line also contains point V, Where a virtual light source     10   400 include image aspects that Will be used for determina
Would produce a glint at the pupil center of the re?ected             tion of an eye gaZe vector and determination of a point of
corneal image as seen by the camera. The gaZe vector is the           regard, Which is the intersection of the gaZe vector and an
bisector of the angle betWeen the focal center of the camera,         observed object. These image aspects include a glint 408 due
the pupil center in real space, and point V.                          to light from the on-aXis light source re?ecting from eye 400
  The invention uses the mapping relationship already            15   (either sclera or cornea 402) directly back to the camera.
determined via the test pattern to compute Where a virtual            (pupil center 406 may be offset slightly due to refraction
light source Would have to be on the user-vieWed surface to           through cornea 402; the offset can be computed by the
create a reference point in the pupil center in the camera            present invention, using an estimate of the indeX of refrac
image coordinate system. If uncalibrated cameras are used,            tion and the distance of pupil 404 behind cornea 402
tWo cameras are required to uniquely determine the point of           according to the Gullstrand eye model.) The image aspects
regard T. If one calibrated camera is used, the distance from         also include a pupil image preferably created via retrore
the camera’s focal center to the user’s pupil needs to be             ?ection as is knoWn in the art. Various image processing
knoWn or estimated; the focal length of the camera and an             methods for identifying and locating the center of glint 408,
estimate of the distance betWeen the user’s eyes can be used          pupil 404, and pupil center 406 in captured images of user’s
to estimate eye-to-camera distance.                              25 eye 400 are knoWn in the art.
                                                                        The image aspects also include a re?ected version of a set
  The invention may also interpolate the location of points
                                                                      of reference points 410 forming a test pattern 412. Reference
T or V from a test pattern around the perimeter of the display
                                                                      points 410 de?ne a reference coordinate system in real
screen, including the mapping described above. At least one
                                                                      space. The relative positions of reference points 410 to each
of the cameras may be head-mounted. A laser pointer can
                                                                      other are knoWn, and reference points 410 are preferably
generate additional reference points, and can be actively
                                                                      co-planar, although that is not a limitation of the present
aimed to establish a reference point at point V for eXample.
                                                                      invention. The re?ection of reference points 410 is spheri
Correction for foveal aXis offsets may be added.
                                                                      cally distorted by re?ection from cornea 402, Which serves
  The foregoing objects are believed to be satis?ed by the            essentially as a conveX spherical mirror. The re?ected ver
embodiments of the present invention as described beloW.         35   sion of reference points 410 is also distorted by perspective,
                                                                      as eye 400 is some distance from the camera and the
        BRIEF DESCRIPTION OF THE DRAWINGS
                                                                      re?ected version goes through a perspective projection to the
  FIG. 1 is a prior art diagram of an eye gaZe tracking               image plane. That is, test pattern 412 Will be smaller in the
system.                                                               image plane When eye 400 is farther aWay from reference
  FIG. 2 is a prior art diagram of a user’s eye as vieWed by          points 410. The re?ection also varies in appearance due to
a camera.                                                             the radius of cornea curvature, and the vertical and horiZon
  FIG. 3 is a prior art diagram of the foveal and optical aXes        tal translation of user’s eye 400.
and their offset angle.                                                  There are many possible Ways of de?ning the set of
  FIG. 4 is a diagram of the user’s eye according to the              reference points 410 or test pattern 412. Test pattern 412 is
preferred embodiment of the present invention.                   45   preferably generated by a set of point light sources deployed
                                                                      around a display screen perimeter. If necessary, the light
  FIG. 5 is a diagram of the user’s eye With regard to a              sources can be sequentially activated to enable easier iden
camera located in a screen plane according to the preferred           ti?cation of Which light source corresponds to Which image
embodiment of the present invention.                                  aspect. For example, a set of lights along one vertical edge
  FIG. 6 is a diagram of the user’s eye With regard to a              of the display screen may be activated during acquisition of
camera located out of the screen plane according to the               one image, then a set of lights along one horiZontal edge of
preferred embodiment of the present invention.                        the display screen, and so forth. A variety of different
  FIG. 7 is a ?oWchart of the eye gaZe tracking method                lighting sequences and patterns can be used. The light
according to the preferred embodiment of the present inven            sources can be built into a computer monitor during manu
tion.                                                            55   facture or subsequently attached to the screen, and prefer
                                                                      ably emit infrared light. Alternately, test pattern 412 may
            DETAILED DESCRIPTION OF THE                               comprise an unobtrusively interlaced design depicted in a
                     INVENTION
                                                                      display screen; in this case no separate light sources are
  Referring noW to FIG. 4, a diagram of user’s eye 400                needed, but the camera is preferably synchroniZed to acquire
according to the preferred embodiment of the present inven            an image of test pattern 412 re?ection When the design is
tion is shoWn. The user’s eye 400 includes the eyeball or             being displayed. Aset of light sources on the display screen
sclera, a substantially spherical cornea 402, and a pupil 404         itself can also generate test pattern 412; for eXample, piXels
having a pupil center 406. Note that non-spherical cornea             in a liquid crystal display may include an infrared-emitting
models, including parabolic models, are knoWn in the art              device such as a light-emitting diode. It is knoWn in the art
and can also be employed by the present invention. At least      65   that red liquid crystal display cells are at least partially
one camera (not shoWn) captures images of user’s eye 400,             transparent to infrared light. Another method for de?ning
particularly cornea 402. FIG. 4 is such an image. Cameras             test pattern 412 is to deploy a high-contrast pre-printed
Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 22 of 82


                                                     US 6,659,611 B2
                              7                                                                      8
pattern around the display screen perimeter; a checkerboard            center 406 When mapped from image coordinates to screen
pattern for example.                                                   plane coordinates. Points F, P, G, O, T, and V as shoWn in
   In yet another variation, the regularly depicted display            FIG. 5 are all co-planar. Points F, T, and V lie on a line that
screen content can itself serve as test pattern 412. The               is co-planar With screen plane S. Angle FPT and angle VPT
content can be fetched from video memory or a display                  are equal; in other Words, gaZe vector 506 bisects angle FPV.
adapter (not shoWn) to alloW matching betWeen the dis                     The preferred embodiment of the invention employs at
played content and image aspects. If a high frame rate                 least one camera 500 co-planar With screen plane 512 to
camera is used, camera frames may be taken at a different              capture an image of reference points as re?ected from
frequency (e.g. tWice the frequency) than the display screen           cornea 402. Speci?c reference points may be identi?ed by
refresh frequency, thus frames are captured in Which the               many different means, including alternate timing of light
screen re?ection changes over time. This alloWs easier                 source energiZation as Well as matching of speci?c reference
separation of the screen re?ection from the pupil image, eg            point distribution patterns. The invention then determines
by mere subtraction of consecutive frames. Generally, any              the speci?c spherical and perspective transformations
distinctive pattern Within the user’s vieW can comprise test           required to best map the reference points in real space to the
pattern 412, even if not attached to the display screen or 15          test pattern they form in image space. The invention can for
other object being vieWed.                                             example optimiZe mapping variables (listed above) to mini
  In the examples above, test pattern 412 is usually                   miZe the difference betWeen the observed test pattern in
co-planar With the surface being vieWed by the user, such as           image coordinates and the results of transforming a knoWn
a computer monitor or display screen, but the present                  set of reference points in real space into an expected test
invention is not constrained as such. The reference coordi             pattern in image coordinates. Once the mathematical map
nate system may not necessarily coincide With a coordinate             ping betWeen the image coordinate system and the reference
system describing the target on Which a point of regard                coordinate system is de?ned, the invention applies the
exists, such as the x-y coordinates of a computer monitor. As          mapping to observed image aspects, such as backlighted
long as a mapping betWeen the reference coordinate system              pupil images and the glint due to the on-axis light source.
and the target coordinate system exists, the present invention    25
                                                                       The invention can compute the location of point V in the
can compute the point of regard. Other target objects could            coordinates of the observed object (screen plane 512) by
include but are not limited to a desktop, a Whiteboard, and            locating pupil center 406 in image coordinates and then
a Windshield. The camera is preferably positioned in the               mathematically converting that location to coordinates
plane of reference points 410, but the present invention is            Within screen plane 512. Similarly, the invention can com
not limited to this embodiment, as Will be described beloW.            pute the location of glint 408 in image coordinates and
  The present invention mathematically maps the reference              determine a corresponding location in the coordinates of the
coordinate system to the image coordinate system by deter              observed object; in the case Where camera 500 is co-planar
mining the speci?c spherical and perspective transforma                With screen plane 512, the mapped glint point is simply focal
tions that cause reference points 410 to appear at speci?c             center 502. Point of regard 508 on screen plane 512 is
relative positions in the re?ected version of test pattern 412.   35
                                                                       typically the bisector of a line segment betWeen point V and
The invention updates the mathematical mapping as needed               such a mapped glint point. Glint 408 and pupil center 406
to correct for changes in the position or orientation of user’s        can be connected by a line in image coordinates and then
eye 400, but this updating is not necessarily required during          reference point images that lie near the line can be selected
every cycle of image capture and processing. The invention             for interpolation and mapping into the coordinates of the
then applies the mathematical mapping to image aspects                 observed object.
other than re?ected reference points 410, such as glint 408              A single calibrated camera 500 can determine point V and
and pupil center 406, as Will be described beloW.                      bisection of angle FPV determines gaZe vector 506; if the
  Referring noW to FIG. 5, a diagram of user’s eye 400 With            eye-to-camera distance FP is knoWn then the intersection of
regard to a camera located in a screen plane according to the          gaZe vector 506 With screen plane 512 can be computed and
preferred embodiment of the present invention is shoWn.           45   determines point of regard 508. The eye-to-camera distance
Camera 500 includes a focal center 502, an image plane 504             can be measured or estimated in many different Ways,
that de?nes an image coordinate system, and an on-axis light           including the distance setting at Which camera 500 yields a
source (not shoWn). The center of user’s eye 400 is desig              focused image, the scale of an object in image plane 504 as
nated as point O. The re?ection point of the on-axis light             seen by a lens of knoWn focal length, or via use of an
source from user’s eye 400 is designated as point G, Which             infrared range?nder.
is seen by camera 500 as glint 408 as shoWn in FIG. 4. The                The present invention can also employ uncalibrated cam
center of the pupil is designated as point P in real space, and        eras 500 for gaZe tracking, Which is a signi?cant advantage
is seen by camera 500 as pupil center 406 in image coor                over existing gaZe tracking systems. Each uncalibrated cam
dinates. GaZe vector 506 is the line extending from point P            era 500 can determine a line on screen plane 512 containing
to the speci?c location (point T) on an object being directly     55   point of regard 508, and the intersection of tWo such lines
observed by a user. Point of regard 508 is thus the intersec           determines point of regard 508. Mere determination of a line
tion of gaZe vector 506 With an observed object, and in this           that contains point of regard 508 is of use in many situations,
description the observed object is a display screen 510 as             as described in US. Ser. No. 09/844,682 cited previously.
typically employed With a computer. Display screen 510 is                When non-planar objects are being vieWed, the intersec
preferably modeled as plane S, Which is screen plane 512.              tion of the object With plane FPV is generally a curve instead
While the observed object is preferably planar, the invention          of a line, and the method of computing gaZe vector 506 by
is not limited to gaZe tracking on planar objects, as Will be          bisection of angle FPV Will yield only approximate results.
described further beloW. Point V is the position of a virtual          HoWever, these results are still useful if the object being
light source 514 that, if it actually existed at point V, its          observed is not too strongly curved, or if the curvature is
re?ection from user’s eye 400 Would appear to coincide With       65   included in the mathematical mapping.
pupil center 406 in image plane 504 of camera 500. Or,                   An alternate embodiment of the present invention
going the other Way, point V is the location of the pupil              employs a laser pointer to create at least one reference point.
Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 23 of 82


                                                      US 6,659,611 B2
                                                                                                         10
The laser pointer can be scanned to produce a test pattern on           teaching of the invention. Accordingly, the described
objects in real space, so that reference points need not be             embodiment is to be considered merely eXemplary and the
placed on observed objects a priori. Alternately, the laser             invention is not to be limited eXcept as speci?ed in the
pointer can be actively aimed, so that the laser pointer puts           attached claims.
a spot at point V described above (i.e. a re?ection of the laser          We claim:
spot is positioned at pupil center 406 in the image coordinate                1. A method for eye gaZe tracking, comprising the steps
system). The laser may emit infrared or visible light.                  of:
                                                                              creating a set of reference points in a reference coordinate
  GaZe vector 506, hoWever determined, can control a laser
pointer such that a laser spot appears at point of regard 508.
                                                                                system;
                                                                   10         acquiring at least one image of at least one of a user’s
As the user observes different objects and point of regard
508 changes, the laser pointer folloWs the motion of the                        corneas, said image having image aspects in an image
                                                                                coordinate system and including re?ections of said
point of regard so that user eye motion can be observed                         reference points;
directly in real space.                                                       de?ning a mathematical relationship betWeen said refer
  Referring noW to FIG. 6, a diagram of user’s eye 400 With                     ence coordinate system and said image coordinate
                                                                   15
regard to a camera 500 located out of the screen plane                          system;
according to the preferred embodiment of the present inven                    mapping said image aspects from said image coordinate
tion is shoWn. Although focal center 502 is no longer                           system to said reference coordinate system using said
co-planar With screen plane 512, the images of glint 408 and                    mathematical relationship; and
pupil center 406 can be effectively projected back math                       computing a point of regard from said mapped image
ematically as points P‘ and G‘ on a line that is co-planar With                 aspects.
screen plane 512. Point T is on the line connecting point G‘              2. The method of claim 1 Wherein said reference points
With point V, as previously described.                                  include at least one of: a printed pattern around a screen, an
  Referring noW to FIG. 7, a ?oWchart of the eye gaZe                   unobtrusively interlaced pattern in said screen, a set of
tracking method according to the preferred embodiment of           25
                                                                        controlled light sources around said screen, a set of con
the present invention is shoWn. In step 700, reference points           trolled light sources on said screen, content displayed in said
410 as described above are created or activated. Next, in step          screen, a set of controlled light sources behind said screen.
702 the invention acquires at least one image of cornea 402                3. The method of claim 2 Wherein said screen includes at
including re?ections of reference points 410. In step 704, the          least one of: a computer monitor, a Whiteboard, a desktop, a
invention de?nes a mathematical mapping betWeen the                     Windshield, an advertisement, a television screen.
image coordinate system and the reference coordinate sys                      4. The method of claim 1 Wherein a laser pointer creates
tem by determining the transformations (e.g. spherical and              at least one neW reference point.
perspective) that cause reference points 410 as distributed in             5. The method of claim 4 Wherein said laser pointer
the image coordinate system to best ?t their eXpected                   creates said neW reference point that re?ects from said
positions based on their knoWn distribution in the reference       35
                                                                        cornea at a pupil image center in said image coordinate
coordinate system. The invention then maps image aspects                system.
such as glint 408 and pupil center 406 from the image                         6. The method of claim 1 Wherein said acquiring step is
coordinate system to the reference coordinate system in step            performed by at least one camera focusing upon at least one
706. Finally, the invention computes the point of regard                of said user’s corneas, each said camera having a focal
from the mapped image aspects in step 708, and returns to               center, an image plane de?ning said image coordinate
step 702 to repeat the eye gaZe tracking method steps                   system, and an on-aXis light source.
described. Note that steps 702 and 704 need not necessarily               7. The method of claim 6 Wherein said image aspects are
be performed during every single execution cycle of the                 identi?ed by subtracting a number of said images acquired
method; it is Within the scope of the invention that the                during different phases of display screen refresh cycles.
mapping of coordinate systems by analysis of re?ected              45
                                                                              8. The method of claim 6 comprising the further steps of:
reference points 410 may be performed only occasionally so                    determining for each of said cameras an angle betWeen
the invention spends most of its time mapping image aspects                     said focal center, a user’s pupil center, and a point on
other than reference points 410 and tracking the point of                       a predetermined target surface Where a virtual light
regard as described in steps 706 and 708.                                       source Would create a neW image aspect at a pupil
  A general purpose computer is programmed according to                         image center in said image coordinate system; and
the inventive steps herein. The invention can also be embod                   de?ning a gaZe vector as the bisector of said angle.
ied as an article of manufacture—a machine component—                      9. The method of claim 8 comprising the further step of
that is used by a digital processing apparatus to eXecute the           correcting said gaZe vector for a foveal aXis offset angle.
present logic. This invention is realiZed in a critical machine            10. The method of claim 6 Wherein at least one of said
component that causes a digital processing apparatus to            55 cameras is head-mounted.
perform the inventive method steps herein. The invention                  11. The method of claim 1 Wherein said mathematical
may be embodied by a computer program that is eXecuted by               relationship includes at least one of: spherical
a processor Within a computer as a series of computer                   transformations, perspective transformations, polynomial
eXecutable instructions. These instructions may reside, for             interpolation.
eXample, in RAM of a computer or on a hard drive or optical               12. The method of claim 1 Wherein said computing step
drive of the computer, or the instructions may be stored on             includes the further steps of:
a DASD array, magnetic tape, electronic readonly memory,                  mapping a target coordinate system to said reference
or other appropriate data storage device.                                    coordinate system; and
   While the invention has been described With respect to                 bisecting a line segment spanning an on-aXis glint and a
illustrative embodiments thereof, it Will be understood that       65           pupil image center in said target coordinate system.
various changes may be made in the apparatus and means                    13. The method of claim 12 Wherein said target coordinate
herein described Without departing from the scope and                   system is said reference coordinate system.
Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 24 of 82


                                                   US 6,659,611 B2
                            11                                                                 12
  14. A system for eye gaze tracking comprising:                     a ?rst code means for creating a set of reference points in
  means for creating a set of reference points in a reference           a reference coordinate system;
    coordinate system;
  means for acquiring at least one image of at least one of          a second code means for acquiring at least one image of
    a user’s corneas, said image having image aspects in an     5       at least one of a user’s corneas, said image having
    image coordinate system and including re?ections of                image aspects in an image coordinate system and
    said reference points;                                             including re?ections of said reference points;
  means for de?ning a mathematical relationship betWeen
    said reference coordinate system and said image coor             a third code means for de?ning a mathematical relation
    dinate system;                                                     ship betWeen said reference coordinate system and said
  means for mapping said image aspects from said image                 image coordinate system;
    coordinate system to said reference coordinate system
    using said mathematical relationship; and                        a fourth code means for mapping said image aspects from
  means for computing a point of regard from said mapped                said image coordinate system to said reference coordi
    image aspects.                                                     nate system using said mathematical relationship; and
  15. A computer program product including a program            15
storage device readable by a machine, tangibly embodying             a ?fth code means for computing a point of regard from
a program of instructions executable by the machine to                 said mapped image aspects.
perform method steps for eye gaZe tracking, said program
comprising:
Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 25 of 82




                   Exhibit B




                   Exhibit B
Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 26 of 82
Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 27 of 82
Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 28 of 82




                  Exhibit C




                  Exhibit C
Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 29 of 82


                                                                      aGlass DKⅡ User’s Manual




              aGlass VR Eye Tracking Add-on for HTC Vive

                                 aGlass DKⅡ

                          Users Manual




                                          Beijing 7invensun Technology Co., Ltd.
                                                                                www.aglass.com
                                                                                  400-880-1390
                                                                     business@7invensun.com
                      Room 1801-1803，JinHui plaza ,QiYang Road, Chaoyang District


              2017 Beijing 7invensun Technology Co., Ltd All Rights Reserved.
                                       Page 1 of 15
Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 30 of 82


                                                                                                                                 aGlass DKⅡ User’s Manual



 Contents

 1    Package Content ............................................................................................................................................... 3
 2    Hardware Specification.................................................................................................................................... 3
 3    Environment Configuration............................................................................................................................ 4
      3.1         HTC Vive ................................................................................................................................................. 4
      3.2         Computer ............................................................................................................................................... 4
      3.3         SteamVR ................................................................................................................................................. 4
 4    Hardware Assembly .......................................................................................................................................... 4
      4.1         Assembly of aGlass Add-on ............................................................................................................ 4
      4.2         aGlass Connector Installation .......................................................................................................... 6
 5    Software Installation ......................................................................................................................................... 7
 6    How to Use .......................................................................................................................................................... 7
      6.1         Start Software ....................................................................................................................................... 7
      6.2         Calibration .............................................................................................................................................. 8
              6.2.1 IPD Adjusting ............................................................................................................................... 8
              6.2.2 Adjusting of the Lens Distance .............................................................................................. 9
              6.2.3 Position Adjusting ................................................................................................................... 10
              6.2.4 Calibration ................................................................................................................................. 10
              6.2.5 Verification................................................................................................................................. 10
      6.3         User Management............................................................................................................................ 11
 7    Vision Corrective Lens................................................................................................................................... 11
 8    Disassembly and Maintenance of the Product ..................................................................................... 12
      8.1         Disassembly of the Add-on .......................................................................................................... 12
      8.2         Precautions ......................................................................................................................................... 12
      8.3         Vive Controller Button Definition ................................................................................................ 13
 9    Biosafety Statement ....................................................................................................................................... 13
 10       Troubleshooting ......................................................................................................................................... 14
 11       Trademarks and copyright...................................................................................................................... 15




                              2017 Beijing 7invensun Technology Co., Ltd All Rights Reserved.
                                                                           Page 2 of 15
 Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 31 of 82


                                                                               aGlass DKⅡ User’s Manual




1 Package Content




  No.                   Name                                          Amount
   1             aGlass Add-on                 A pair, one for left eye and another for right eye
   2            aGlass Connector                                        1
   3               Myopic lens                   3 pairs (200 degree, 400 degree, 600 degree)
   4              Users Manual                                          1
   5              Service Card                                          1
   6               Lens Cloth                                           1


2 Hardware Specification

  ➢     Adapted VR device: HTC Vive
  ➢     Accuracy: < 0.5°
  ➢     FPS: 100Hz/120Hz
  ➢     Delay: < 5ms
  ➢     Communication Port: USB2.0/3.0
  ➢     FOV: >110°




                       2017 Beijing 7invensun Technology Co., Ltd All Rights Reserved.
                                                Page 3 of 15
  Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 32 of 82


                                                                                   aGlass DKⅡ User’s Manual


3 Environment Configuration

3.1 HTC Vive

     aGlass has to be used after installed in HTC Vive, so please make sure that your HTC Vive is in
normal operation, including the base station, headset, link box and controller etc. If your HTC Vive
does not work normally, please click https://www.vive.com/us/support/.


3.2 Computer

     Configuration Requirements:
     ➢    Desktop Computer GPU: GeForce GTX 970 or higher
     ➢    Laptop GPU: GeForce GTX 980 or higher
     ➢    CPU: Intel Core i5- 4590 or higher
     ➢    Memory: 8G or above
     ➢    Interface: 2 USB interfaces at least, 1 HDMI interface at least
     ➢    Operating System: 64-bit Windows 10


3.3 SteamVR

     Please make sure that SteamVR is installed on your computer and works normally.
     If    you         have    not     installed     SteamVR,       please      click       https://steamcdn-
  a.akamaihd.net/client/installer/SteamSetup.exe. to download and install Steam, and then install
  SteamVR in Steam.


4 Hardware Assembly

4.1 Assembly of aGlass Add-on

     Click http://www.aglass.com/assets/aGlass-DKII-Assembly-Guide-Chs.mp4 to learn how to
install the product.
     1)   Rotate the lens distance knobs on both sides of the HTC Vive headset, to maximize the lens
          distance. Rotate the IPD (interpupillary distance) knob of HTC Vive, to maximize the IPD.




                          2017 Beijing 7invensun Technology Co., Ltd All Rights Reserved.
                                                   Page 4 of 15
Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 33 of 82


                                                                            aGlass DKⅡ User’s Manual




 2)   When installing the eye-tracking add-on for the left eye, put it above the HTC Vive lens, with
      the thin side of the aGlass add-on upward (compared with the angle of the HTC Vive lens
      base, slightly rotate anticlockwise to a certain angle), rotate clockwise while embedding it
      with the thick side downward, and adjust the position of accessories, to finally fix the add-
      on at the position above the lens.




                    2017 Beijing 7invensun Technology Co., Ltd All Rights Reserved.
                                             Page 5 of 15
 Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 34 of 82


                                                                               aGlass DKⅡ User’s Manual




    3)   The eye-tracking add-on for the right eye is installed in the same way as that for the left eye,
         but aligned and rotated in the opposite direction.




4.2      aGlass Connector Installation

    Fix the connector on the Vive strap through connector buckle. Put Vive cable under the slot of
the connector.

                       2017 Beijing 7invensun Technology Co., Ltd All Rights Reserved.
                                                Page 6 of 15
  Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 35 of 82


                                                                                   aGlass DKⅡ User’s Manual

    Power off the Vive. Open the compartment cover on the top of the Vive. Connect the shorter USB
cable to the reserved USB interface of Vive. Put the two longer USB cable through the Vive strap hole
and connect to the two aGlass add-ons.




5 Software Installation

    Click http://www.aglass.com/download?lang=en&software=soft to download aGlass Runtime.
    After the download and extraction, double click Setup.exe to install the software according to the
prompts.
    Note: You must log in the Windows operating system and install it as the administrator, or else
you may make the software run abnormally.


6 How to Use

6.1 Start Software

    Double click the aGlass Runtime shortcut on the Windows desktop, to start the aGlass Runtime
program, and the icon will appear in the system tray. The following menu will appear by a right click
on the icon in the tray:

                           2017 Beijing 7invensun Technology Co., Ltd All Rights Reserved.
                                                    Page 7 of 15
  Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 36 of 82


                                                                               aGlass DKⅡ User’s Manual




6.2 Calibration

     Click Calibration and choose 9-Point Calibration or 3-Point Calibration in the right click menu.
     Wear the HTC Vive headset, and perform the following procedures according to the prompts on
the interface:


6.2.1 IPD Adjusting

     Put on the Vive HMD. IPD adjust guidance will be seen, like shown below:




     Turn the IPD knob according to the instruction in the Vive scene. Stop turning if the following
scene displayed:




                       2017 Beijing 7invensun Technology Co., Ltd All Rights Reserved.
                                                Page 8 of 15
  Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 37 of 82


                                                                                 aGlass DKⅡ User’s Manual




    Hold on to wait the next step.


6.2.2 Adjusting of the Lens Distance

    The lens distance adjusting scene will show after the IPD adjusting. If the lens distance is OK, this
scene will be skipped.
    Pull out the lens distance knob first following the display:




    Turn the lens distance knob according to the image in the scene:




    Stop turning when the “Hold on” displays as shown below, and wait the next step:




                         2017 Beijing 7invensun Technology Co., Ltd All Rights Reserved.
                                                  Page 9 of 15
  Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 38 of 82


                                                                               aGlass DKⅡ User’s Manual


6.2.3 Position Adjusting

    The position adjusting scene will be shown after the lens distance adjusting. Please adjust the
Vive HMD position relative your face according to the instruction in the scene:




    When Vive HMD move to the appropriate position, the scene become:




    Wait for a moment to next step.


6.2.4 Calibration

    On calibration, you need to keep watching the calibration point (as shown in the figure below)
that appears:




6.2.5 Verification

    You can judge whether the calibration is accurate.


                       2017 Beijing 7invensun Technology Co., Ltd All Rights Reserved.
                                                Page 10 of 15
  Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 39 of 82


                                                                               aGlass DKⅡ User’s Manual




     Press the menu button of the HTC Vive controller or the ESC key on the keyboard to quit the
calibration.


6.3 User Management

     The system provides a default user account Guest, but it is recommended to create your own
user account.
     By clicking “Current User -> Create a User”, you can create a new user account, which will
automatically enter the calibration procedure.
     During use, please switch user accounts if users change.


7 Vision Corrective Lens

     We provide myopic lenses, the default degrees of which are 200°, 400° and 600°; users can also
get myopic lenses of different types and degrees through our customization service.
     How to install the myopic lenses: according to the shape of the lens, gently put the lens into the
aGlass add-on and fixed it in the middle with its convex surface downward.
     How to dismantle the myopic lenses: find the edge of the lens at the gap in one side of the add-
on, where the lens can be taken out by hand.




                       2017 Beijing 7invensun Technology Co., Ltd All Rights Reserved.
                                                 Page 11 of 15
 Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 40 of 82


                                                                               aGlass DKⅡ User’s Manual


8 Disassembly and Maintenance of the Product

8.1 Disassembly of the Add-on

    Click http://www.aglass.com/assets/aGlass-DKII-Assembly-Guide-En.mp4 to learn how to
disassembly the product.
    1)   Power off the Vive. Disconnect the USB wire between aGlass connector and Vive. Disconnect
         the USB wire between aGlass connector and aGlass Add-ons.
    2)   Rotate the lens distance knobs on both sides of the HTC Vive headset, to maximize the lens
         distance.
    3)   Rotate the IPD (pupillary distance) knob of HTC Vive, to maximize the IPD.
    4)   Lift the thick and thin sides of the aGlass add-on for the left eye upward successively, to
         loosen it from the HTC Vive lens, after which gently rotate anticlockwise while lifting upward
         until the lower end of the aGlass add-on is loosened, to finally take out the add-on
         completely; take out the aGlass add-on for the right eye from the other side in the same way
         but rotate clockwise.


8.2 Precautions

    1)   Hot plugging not supported. Please power off the Vive before plugging or unplugging USB
         interface.
    2)   Please store and use the product at room temperature.
    3)   Do not expose the product in rain or moisture conditions.
    4)   Do not throw, to avoid damage to the product caused by falling.
    5)   Do not disassemble, repair or modify the product by yourself.
    6)   Do not wipe the product with any chemical solvent.
    7)   Do not throw the product away or put it in high temperature (higher than 60°C) or fire to
         avoid danger.




                       2017 Beijing 7invensun Technology Co., Ltd All Rights Reserved.
                                                Page 12 of 15
 Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 41 of 82


                                                                                aGlass DKⅡ User’s Manual


8.3 Vive Controller Button Definition




    1)   Menu button
    2)   Trackpad
    3)   System button
    4)   Status light
    5)   Micro-USB port
    6)   Tracking sensor
    7)   Trigger
    8)   Grip button


9 Biosafety Statement

    aGlass DKⅡ uses the way of infrared lighting (wavelength 850 nm).
    aGlass DKⅡ has passed the certification of international standard IEC 62471: the photobiological
safety of lamps and lamp systems. It’s confirmed that aGlass DKⅡ will not cause any harm to the
human eyes and body.


          Warning: The injuries of infrared lights to the eye lens and retina have two kinds: long-term


                        2017 Beijing 7invensun Technology Co., Ltd All Rights Reserved.
                                                 Page 13 of 15
  Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 42 of 82


                                                                                aGlass DKⅡ User’s Manual



and short-term. The existing research does not ensure that long time infrared radiation has no effect


on human eyes. So, don’t use the product for too long time and pay attention to eye health.



10 Troubleshooting

    1)   Questions: Paper user’s manual is not very detailed. Are there any instructions more detailed?
         Answers: Click the following link for more instructions:
         http://www.aglass.com/assets/aGlass-DKII-Users-Manual-En.pdf.
         If you are developer or want to know the API, click the following link:
         http://www.aglass.com/assets/aGlass-DKII-Developers-Guide-En.pdf。
    2)   Questions: I cannot install the add-ons onto the HTC Vive Headset.
         Answers: Click http://www.aglass.com/assets/aGlass-DKII-Assembly-Guide-En.mp4, to
         watch the video on how to install and disassemble the add-on, and operate by following the
         operating procedures shown in the video.
    3)   Questions: I cannot calibrate the device as the calibration options in the menu are all gray.
         Answers: Check whether the HTC Vive is plugged in and power on.
         Check whether the add-on and HTC Vive are connected properly with the USB cable.
    4)   Questions: When starting calibration, I received a prompt of OpenVR failure.
         Answers: Check whether you have installed and logged on to SteamVR, and if you haven’t,
         please install and log on to SteamVR, to test whether HTC Vive can work normally under
         SteamVR.
    5)   Questions: When starting calibration, I received a prompt of not finding the USB key.
         Answers: Check whether the USB key is normally inserted into the USB interface of the
         computer in use, and try pulling out and inserting it again.
    6)   Questions: During calibration, there is a point that always fails to pass.
         Answers: Pressing grip button of HTC Vive controller or clicking W on the keyboard can force
         it to pass, or wait for it to pass automatically after 15 seconds.
    7)   Questions: I want to take the add-on off from HTC Vive, but always fail.
         Answers: Click http://www.aglass.com/assets/aGlass-DKII-Assembly-Guide-En.mp4, to
         watch the videos on how to install and disassemble the add-on, and operate following the
         operating procedures shown in the video.
    8)   Questions: Can I wear my glasses or not while using it?
         Answers: It is not recommended to wear glasses when using it. We can provide myopic lenses
         of 200°, 400° and 600°, and if these cannot meet your demand, you can also order
         customized myopic lenses from our company and install them into the add-on.
    9)   Questions: What are the precautions for use?
                       2017 Beijing 7invensun Technology Co., Ltd All Rights Reserved.
                                                 Page 14 of 15
 Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 43 of 82


                                                                             aGlass DKⅡ User’s Manual

       Answers: Make sure the HTC Vive power on and connected normally.
       Ensure that the aGlass add-on is installed correctly and steady.
       Ensure that the nose rest does not influence the installation of the add-on, or cover the
       sensor under the add-on.
       Ensure that the USB cable is normally connected, to avoid any faulty connection.
       Ensure that there is nothing between the eyes and the lenses in the headset.
       Ensure that you have normally installed and logged on to SteamVR.
       Avoid stamping the HTC Vive cable while using it.


11 Trademarks and copyright

  1)   Vive, the Vive logo, HTC, the HTC logo, and all other HTC product and service names are
       trademarks and/or registered trademarks of HTC Corporation and its affiliates in the U.S. and
       other countries.
  2)   Steam, the Steam logo and Steam VR are trademarks and/or registered trademarks of Valve
       Corporation in the U.S. and/or other countries.
  3)   All other trademarks and service marks mentioned herein, including company names,
       product names, service names and logos, are the property of their respective owners and
       their use herein does not indicate an affiliation with, association with, or endorsement of or
       by HTC Corporation. Not all marks listed necessarily appear in this User Guide.
  4)   Screen images contained herein are simulated. 7invensun shall not be liable for technical or
       editorial errors or omissions contained herein, nor for incidental or consequential damages
       resulting from furnishing this material. The information is provided “as is” without warranty
       of any kind and is subject to change without notice. 7invensun also reserves the right to
       revise the content of this document at any time without prior notice.
  5)   Information is provided on the basis of the “prototype”, without any type of warranty
       provided; please be aware that you will not be informed if there is any change. Beijing
       7Invensun Technology Co., Ltd. reserves the right to modify the document at any time,
       without prior notice.
  6)   The copyright of this manual is fully owned by Beijing 7Invensun Technology Co., Ltd.. No
       part of this document may be reproduced or transmitted in any form or by any means,
       electronic or mechanical, including photocopying, recording or storing in a retrieval system,
       or translated into any language in any form without prior written permission of 7invensun.




                     2017 Beijing 7invensun Technology Co., Ltd All Rights Reserved.
                                              Page 15 of 15
Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 44 of 82




                  Exhibit D




                  Exhibit D
      Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 45 of 82
Beijing 7invensun




                    aGlass VR Eye Tracking Module for HTC Vive
                                     aGlass-vi-1

                            Users’ Manual




                         Beijing 7invensun Technology Co., Ltd.
                                     January 2017




                                          1 / 25
     Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 46 of 82




Contents
1    Preface ................................................................................................................................................... - 1 -
2    Cautions................................................................................................................................................. - 1 -
3    Product List ............................................................................................................................................ - 1 -
4    Hardware Specification ......................................................................................................................... - 2 -
5    Computer Configuration Requirements ................................................................................................ - 2 -
6    Assembly and Disassembling ................................................................................................................ - 2 -
     6.1        Guide Video ............................................................................................................................... - 2 -
     6.2        Assembly .................................................................................................................................... - 2 -
     6.3        Disassembling ............................................................................................................................ - 4 -
     6.4        Assembly of Vision Corrective Lens ........................................................................................... - 5 -
     6.5        Disassembling of Vision Corrective Lens.................................................................................... - 5 -
7    Software Download and Installation ..................................................................................................... - 5 -
     7.1        Download ................................................................................................................................... - 5 -
     7.2        Installation ................................................................................................................................. - 5 -
     7.3        Environment Setup .................................................................................................................... - 9 -
     7.4        Startup ....................................................................................................................................... - 9 -
8    User Management ............................................................................................................................... - 10 -
     8.1        Create User .............................................................................................................................. - 10 -
     8.2        Delete Current User ................................................................................................................. - 11 -
     8.3        Switch User .............................................................................................................................. - 11 -
9    Eye Mode Option................................................................................................................................. - 11 -
10          Calibration.................................................................................................................................... - 12 -
     10.1 Device Adjustment and Gaze Point Verification ...................................................................... - 13 -
     10.2 Pupil Alignment ........................................................................................................................ - 14 -
     10.3 Calibration ................................................................................................................................ - 14 -
     10.4 Verification ............................................................................................................................... - 15 -
     10.5 Exit ........................................................................................................................................... - 15 -
11          Eye-Tracking Applications ............................................................................................................ - 15 -
     11.1 Foveated Rendering ................................................................................................................. - 16 -
     11.2 Eye Control Interaction ............................................................................................................ - 16 -
     11.3 Eye Movement Data Analysis ................................................................................................... - 17 -
     Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 47 of 82



     11.4 Eye Tacking Demo .................................................................................................................... - 18 -
12         Troubleshooting and FAQ ............................................................................................................ - 20 -
13         Handing of the Waste Electrical................................................................................................... - 21 -
14         After Service ................................................................................................................................ - 22 -
15         3rd Party Copyright Statement .................................................................................................... - 22 -




                                                                             3
      Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 48 of 82




1 Preface

Dear users,
Thank you so much for choosing 7invensun VR eye tracking module aGlass-vi-1. aGlass-vi-1 is only adapted
for VR HMD HTC Vive. Please read the instructions carefully before use to better exert the superior
performance of the product.


2 Cautions

    Please keep or use this product at normal temperature.
    Do not expose this product in rain or moisture.
    Do not throw this product to avoid any damage.
    Do not disassemble, repair or reform this product by yourself.
    Do not clean this product with any chemical solvent.
    Do not throw away and do not put it in high temperature (higher than 60°C) or fire to avoid danger.


3 Product List




1)   aGlass module for left eye
2)   aGlass module for right eye
3)   Myopic lens：3 pairs (200 degree, 400 degree, 600 degree)
4)   USB key
5)   Lens disassembly tool
                                                       -1-
        Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 49 of 82



And:
      Lens cleaning cloth
      USB cable
      User manual


4 Hardware Specification

      VR Device Adapted: HTC Vive
      Precision: < 0.5°
      Fame frequency: 120Hz
      Delay: < 10ms
      Interface: USB 2.0, one end with Type B, one end with Type C
      FOV: >110°


5 Computer Configuration Requirements

      Desktop Video Card: GeForce GTX 970 or higher
      Laptop Video Card: GeForce GTX 980 or higher
      CPU: Intel Core i5- 4590 or higher
      Memory: 8G or more
      Interface: 3 USB 3.0 interfaces, 1 HDMI 1.3 interface
      OS
           64bit Windows 7
           64bit Windows 10


6 Assembly and Disassembling

6.1     Guide Video

Please open the web site www.aglass.com/user. The video on the web has the detailed process
demonstration of assembly and disassembling of the product.

6.2     Assembly

1)     First of all, on the basis of ensuring the module being in good condition, unpack the external package
       and place the module on a stable table in a gentle manner.
2)     Hold HTC Vive in the front, direct the inner side at yourself. The operation shall be done with eyes level.
3)     Turn the lens distance knobs on both sides of HTC Vive to the maximum. When it reaches about to the
       maximum, turn the knob gently. Be careful to avoid overexertion damage.



                                                         -2-
      Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 50 of 82



4)   Turn the IPD (interpupillary distance) knob beneath HTC Vive clockwise to the maximum. When it
     reaches about to the maximum, turn the knob gently. Be careful to avoid overexertion damage.




5)   Support the lower part of the apparatus with left hand, with eyes directed to the inner side horizontally.
     Break apart the nose rest with thumb and press it without loosening, the other four fingers support the
     apparatus stably.
6)   Pick up the prepared left eye aGlass module with right hand. Place the narrow side upward into
     between the HTC Vive face cushion and lens. Then place the wide side into it while turning the module
     clockwise. Adjust position of the module until it is fixed on the position beneath the face cushion above
     lens. It shall be ensured that the narrow side is placed on the inner side, and the wide side on the outer
     side (in conformity to the inner lowness and outer highness of the radian of aGlass module).




                                                     -3-
       Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 51 of 82




7)    Assembly the right eye module as the same method, but the turning direction is anticlockwise when put
      the module into the HTC Vive.
8)    Open the lid above the HTC Vive, and connect the USB Type B end to the reserved USB Socket, and make
      the cable pass through the wire guide.
9)    Connect the USB Type C end to aGlass eye tracking module and ensure it firm.

6.3    Disassembling

1)    First of all, place HTC Vive on a stable table in a gentle manner.
2)    Hold the HTC Vive in the front, direct the inner side at yourself. The operation shall be done with eyes
      level.
3)    Turn the lens distance knobs on both sides of HTC Vive to the maximum. When it reaches about to the
      maximum, turn the knob gently. Be careful to avoid overexertion damage.
4)    Turn the IPD (interpupillary distance) knob beneath HTC Vive clockwise to the maximum. When it
      reaches about to the maximum, turn the knob gently. Be careful to avoid overexertion damage.
5)    Support the lower part of the apparatus with the left hand, with eyes directed to the inner side
      horizontally. Break apart the nose rest with thumb and press it without loosening, the other four fingers
      support the apparatus stably.




                                                         -4-
       Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 52 of 82



6)    Firstly, lift up the narrow side of left eye aGlass module, until it loosens from the HTC Vive lens. Then
      turn it anticlockwise gently, until the bottom part of aGlass module loosens and emerges, take out the
      whole module. Take out the right eye aGlass module on the other side in the same way.
7)    After the aGlass module is taken out and maintained, place it in clean and dampproof area away from
      light, for next-time use.

6.4    Assembly of Vision Corrective Lens

1)    From the three pairs of lens, choose the one fitting yourself.
2)    Make sure that your hands are clean, take out the lens. With convex surface of the lens downward,
      place the lens into the center of VR eye-tracking module in a stable condition according to the shape of
      the lens gently.

6.5    Disassembling of Vision Corrective Lens

1)    Firstly, place HTC Vive on a stable table in a gentle manner.
2)    Make sure that both hands and table top are clean, take out lens disassembly tool. Choose the curved
      thin end, then, at the groove on the inner side of module, pry the inner side gently, to loosen the lens,
      then take out the lens with finger pulp gently.
3)    The lens shall be washed and wiped clean, before it is placed in the box, for use next time.


7 Software Download and Installation

Note: The screen shots in this manual are under Windows 10.

7.1    Download

Runtime software download site: www.aglass.com/download.

7.2    Installation

After the download, double click Setup.exe to start installation.
Note: You must login the Windows OS and install aGlass Runtime by administrator authority, or the aGlass
Runtime may malfunction.
The first step is welcome, operations:
     Next: continue to next step.
     Cancel: stop the installation.
The interface is shown below:




                                                        -5-
     Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 53 of 82




The next step is license agreement, operations:
   Next: continue to next step if you choose “I agree to the terms of this license agreement”.
   Back: return to the previous step.
   Cancel: stop the installation.
The interface is shown below:




                                                     -6-
      Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 54 of 82




The next step is installation path choosing, operations:
   Set installation path: input the path directly or click Change to choose the path.
   Next: continue to next step.
   Back: return to the previous step.
   Cancel: stop the installation.
The interface is shown below:




The next step is ready to installation, operations:
   Next: continue to next step.
   Back: return to the previous step.
   Cancel: stop the installation.
The interface is shown below:




                                                      -7-
      Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 55 of 82




The next step is installing, you should wait for a moment while the program is installing, operation:
   Cancel: stop the installation.
The interface is shown below:




The next step is installation complete, operation:
Finish: complete and exit the installation.


                                                      -8-
       Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 56 of 82



The interface is shown below:




7.3    Environment Setup

For aGlass Runtime working, Steam and SteamVR is need to be installed. You can download Steam and
SteamVR from http://steamcommunity.com/ and install them.
For aGlass Runtime working correctly, follow the steps below:
     HTC Vive assembly correctly according to its user manual
     aGlass module is assembled and connected correctly
     aGlass USB key plugs in the computer correctly
     Start SteamVR (Note: Ensure that SteamVR starts and works correctly before aGlass Runtime)
     Start the aGlass Runtime

7.4    Startup


You can launch aGlass Runtime by click shortcut icon         , and aGlass Runtime icon will show up inside the
system tray, and a balloon message as shown below:




The balloon message will be disappear in 3 seconds.



                                                       -9-
      Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 57 of 82



The functions of aGlass Runtime includes mainly calibration, users management, eye mode setup and
running demo.
Right click the aGlass Runtime system tray icon, menu will be display as shown below:




8 User Management

8.1   Create User

There is a default user “Guest” in the system, but it is recommended for users to create own account, so as to
use fixation points more accurately, and also to be convenient for multiple users.




Click “Current User -> Create a User”, you can create a new user account.




                                                    - 10 -
      Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 58 of 82




8.2   Delete Current User

If you hope to delete some user account, please switch it to the current user at first, then click “Delete
Current User”.




The user will be deleted if you click confirm.

8.3   Switch User

During the process, if you want to change the user, account switch is required. Because different users’
calibration data varies from each other, and if employing others’ account, maybe the gaze point will be
incorrect, resulting in poor performance.


9 Eye Mode Option

After the module is assembled, click on “Eye Mod” menu of Runtime to show the options, please choose the
option according to your module assembled.




                                                  - 11 -
     Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 59 of 82




10 Calibration

Because people’s eye feature is different from one another, calibration is needed for better use of aGlass
after user creation and eye mode setup. You can choose user account Guest and make no calibration of
course, but it’s recommended for you to create your own user account and calibration.
Click “Calibration” in menu, “9-Point Calibration” and “3-Point Calibration” will be displayed. 9-point
calibration is more accuracy than 3-point calibration and 3-point calibration is rapider than 9-point
calibration. You can choose according to the up-application’s request for accuracy.
After clicking “9-Point Calibration” or “3-Point Calibration”, you can take on the HTC Vive HMD and see the
scenes on the HMD’s screen, then you should operate according to the tips on the scenes.
You can use keyboard or HTC Vive controllers to operate the calibration. HTC Vive controllers buttons
definition:




1   Menu button
2   Trackpad
3   System button
4   Status light
5   Micro-USB port
6   Tracking sensor
7   Trigger
8   Grip button




                                                   - 12 -
     Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 60 of 82



10.1 Device Adjustment and Gaze Point Verification

Device adjustment and gaze point verification scene displays in HTC Vive HMD first.
In the scene, there are some verification points and the dots indicating gaze point and the tip for adjusting
device, as shown below:




Please adjust the visual range, pupillary distance and wearing gesture to make your view clear.
The distance between peripheral circles and central circle will be the distance between calibration points.
Check if your eyes can see all the circles in the view. If you can’t see the peripheral circles, you can click
downward key on keyboard or trackpad downward on HTC Vive controller to reduce the distance of the
circles.
If you have already done the calibration before, you can check if the calibration is accuracy. If the gaze point
has been accuracy, click ESC on keyboard or menu button on HTC Vive controller to exit the calibration
procedure.
If you want to calibrate, click the space on key board or trigger on HTC Vive controller to enter the next scene
“Pupil Alignment”.
The operation methods in this scene sums up as follows:
            Functions                                   HTC Vive Controller         Keyboard
            Increase the distance between the
                                                   Trackpad Upward                  Upward
            peripheral circles and central circle.
            Decrease the distance between the
                                                   Trackpad Downward                Downward
            peripheral circles and central circle.
            Revert to default distance between the
                                                   Trackpad Rightward               Rightward
            peripheral circles and central circle.
            Exit the calibration                        Menu button                 ESC
            Next step                                   Trigger                     Space




                                                     - 13 -
      Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 61 of 82



10.2 Pupil Alignment

The interface of “Pupil Alignment” is shown below:




Users adjust the device to move the white spot into the center of the circle. When the white spot is within
the circle, the circle will turn green, as shown in the picture. Then you can click space on keyboard or trigger
on HTC Vive controller to continue to calibration.

10.3 Calibration

A tip will appear first, as shown below:




The tip will display for 10 second, then number count backwards 3, 2, 1 display in the center of the scene,
and then the first calibration point will appear, as shown below:




                                                     - 14 -
      Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 62 of 82




Some calibration points will appear in turn in the scene. Please insure that you stare at the red spiral sector
center. If you do this, the calibration point will shrink and disappear and move to another position, your gaze
should follow it and always stare at the red spiral sector center. During the process, if you don’t stare at the
calibration point, the point will not shrink and disappear, but stay there until you stare at it again.
If a calibration point (except for the first one) can’t pass during a long time, you can click W on keyboard or
grip button on HTC Vive controller to pass forcibly, or you can wait for 15 seconds to pass.
The quantity of the calibration points depends on the calibration mode you choose. If you choose 9-point
calibration, 9 calibration points will appear in turns. If you choose 3-point calibration, 3 calibration points will
appear in turns. The next scene “Verification” will appear automatically after all calibration points completed.

10.4 Verification

After the calibration is completed, some verification points and your gaze point identifications will be
displayed, so that you can determine whether the calibration is accurate.
If not accurate, click the key R on keyboard or grip button on HTC Vive controller to recalibrate until you are
satisfied.




10.5 Exit

You can exit the calibration procedure by clicking the ESC on keyboard or menu button on HTC Vive
controller. You can also exit the calibration and run the demo in the meantime by clicking G on keyboard.


11 Eye-Tracking Applications

aGlass-vi-1 provides eye-tracking function for HTC Vive. VR content providers will develop VR games or VR
applications with eye tracking. When you play these games, or use these applications, your gaze data will be
captured for foveated rendering, eye control interaction or eye movement data analysis.



                                                       - 15 -
     Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 63 of 82



11.1 Foveated Rendering

Full high-definition screen plays a key role in VR device. The current rendering method has high demand of
hardware and high power consumption. The problem which all VR Hardware enterprises face is that the
hardware can’t satisfy the requirement of the high-definition rendering. The foveated rendering based on
eye-tracking is considered to be the best way to solve the problem.
During the process of imaging in people’s eyes, the foveal vision area is clear and with high visual acuity but
only cover 1° ~ 2° view, and the peripheral vision field is blurred. With eye-tracking technology, high
resolution rendering can be only carried out in gaze points. In this way, images definition can be obtained,
GPU efficiency can be enhanced, hardware demanding can be reduced as well. Meanwhile, foveated
rendering matches the feature of the human eyes, so it can also alleviate eye fatigue on certain level.




11.2 Eye Control Interaction

In the real world, we preferentially locate targets by rotating eyes, not moving head. The range in which
people preferentially observe and track, is called Eye-Only Range (EOR), which is ±30° horizontal and ±12°
vertical averagely. In other words, people are used to observe the world by eyes moving not head moving
within ±30° horizontal and ±12° vertical.
However, currently, we have to locate targets by head movements based on motion perception of gyroscope,
which will aggravate the sense of vertigo and prolong the procedure of targeting. While, integrating eye-
tracking technology into VR devices can avoid forcible head movement, recognize users’ targets rapidly.
Besides, in VR games, players can use their eyes to interact with NPC, switch menu and weapons by gaze, etc.




                                                     - 16 -
     Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 64 of 82




11.3 Eye Movement Data Analysis

In 21 centuries, data is fortune. VR content platform is predicted to be the next data platform and the final
media platform. The quantity and value of the platform has huge potential to promotion. Users’ behavior
data will become very valuable information fortune for many businesses such as advertising media, content
provider and education.
Traditional input methods like mouse and keyboard are not suited for VR. Traditional analysis tools are not
suited for VR too. What we can recognize and record are eye-tracking data. So, we can record users’ gaze
coordinate, trace and time. We can analyze people’s behavior by these eye-tracking data.
Eye-tracking data will become big data when it is big enough and have big commercial value and research
value. The big data can be used in many territories and satisfy many requirements of businesses and
research, such as:
   Marketing region: E-commercial based on VR will rise and the consumer behavior analysis will become
    import marketing research. Enterprises can push accurate contents to consumers based on the analysis
    data.
   Education region: Eye-tracking in VR can be used to analyze behavior of learners and trainers, and can be
    used to correct studying and training behavior, such as students’ learning interests and attention,
    athletes’ consciousness and ability of cognizance.
   Academics region: Eye-tracking data can be used in spatial cognition and task cognition research in total
    control immersive VR environment.




                                                    - 17 -
     Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 65 of 82




11.4 Eye Tacking Demo

If you have completed the calibration in aGlass runtime, you can click “Run Demo” in the right-click menu to
experience aGlass eye-tracking in VR applications.
The demo menu is shown first:




Under the demo menu view, you can click 1, 2 or 3 on keyboard to enter the first, second or third demo. You
can click ESC on keyboard to back to the demo menu.
The first demo demonstrates the foveated rendering. The center of the green circle is your gaze point. The
green circle region is high-resolution rendered; the region between the green circle and blue circle is
medium-resolution rendered; the region outside of the blue circle is low-resolution rendered. The GPU’s load
is reduced. You won’t feel the resolution of the peripheral region is reduced because of the feature of your
eyes.
You can switch the circles indicating foveated rendering region by click D on keyboard.
This demo also demonstrates eye control interactions. When you look at some object in the view, those
objects have corresponding reactions, for example, when you observe the door of the cabin, the door will
open, and when you observe a pumpkin, the pumpkin will jump.
The scene of the demo is shown below:




                                                     - 18 -
      Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 66 of 82




The second demo demonstrates some eye-control interactions:
   When you observe the NPC, they will communicate with you by text dialog.
   When you observe the shining circle on the path, you will move to the position of the circle.
   When you observe the goods which the NPC sells, the prices of the goods will display above the goods.
The scene of this demo is shown below:




The third demo demonstrates the gaze aim function in game. When you stare at an enemy plane, the plane
will be locked. When you click space on keyboard or trigger the flying rocker, your plane will launch tracked
missile aiming the locked enemy plane.
You can click R to restart the game.


                                                    - 19 -
     Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 67 of 82



The scene of the demo is shown below:




12 Troubleshooting and FAQ

        Questions                       Answers
        Papery users’ manual is not Users’ manual more detailed:
        detailed enough. Is there
                                    Click http://www.aglass.com/user/
        operation instructions more
        detailed?                   Or download from http://www.aglass.com/download/
                                        Developers’ manual more detailed:
                                        Click http://www.aglass.com/developer/
                                        Or download from http://www.aglass.com/download/
                                        API reference:
                                        Click http://www.aglass.com/developer/API
                                        Or download from http://www.aglass.com/download/
        I can’t assemble the module Click http://www.aglass.com/user/, watch the video of
        into the HTC Vive HMD, what module assembly and disassembling, imitate the
        can I do?                   operations in the video.
        The calibration options are all Make sure the HTC Vive is power on.
        gray and have no effect when I
                                        Make sure the aGlass module is connected correctly, and
        click them, what can I do?
                                        connected with HTC Vive by USB cable.
        When calibration start, the Make sure the SteamVR is installed. If not, install Stream
        computer shows the OpenVR and SteamVR and check the HTC Vive work correctly
        is failed. What can I do?   under SteamVR.




                                                  - 20 -
     Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 68 of 82



         When calibration start, the Make sure the USB key is connected correctly, that is, the
         computer shows that the USB USB key is plugged in the computer.
         key is not found, what can I
         do?
         A point can’t pass when I You can click W on keyboard or grip button on HTC Vive
         calibration, what can I do? controller to pass forcibly, or wait for 15 minutes to pass
                                     automatically.
         I want to take the module out Click http://www.aglass.com/user/, watch the video of
         of the HTC Vive, but failed. module assembly and disassembling, imitate the
         What can I do?                operations in the video.
         Can I use it wearing glasses?    It’s not recommended because it will be difficult putting
                                          glasses into HTC Vive. We supply myopic lens of 200°,
                                          400° and 600°. If it’s not suited for you, you can order
                                          customized lens from our company.
         Are there any important Make sure the HTC Vive power on and connected
         matters need attention? correctly.
                                          Make sure the aGlass module assembly correctly, and
                                          the posture is upright not skew.
                                          Make sure the nose rest doesn’t impact the assembly
                                          and doesn’t shelter the sensor beneath of the module.
                                          Make sure the USB work correctly, avoid bad connection.
                                          Avoid any obstacles between eyes and HTC Vive lens.
                                          Make sure the Steam and SteamVR is installed.
                                          Avoid stepping on the HTC Vive cable.




13 Handing of the Waste Electrical

This product should not be disposed with other household wastes at the end of its working life.
To prevent possible harm to the environment or human health from uncontrolled waste disposal, please
separate this from other types of wastes and recycle it responsibly to promote the sustainable reuse of
material resources.
Household user should contact either the retailer where they purchased this product or their local
government office, for details of where and how they can take this item for environmentally safe recycling.
Business user should contact their supplier and check the terms and conditions of the purchase contract. This
product should not be mixed with other commercial wastes disposal.




                                                    - 21 -
      Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 69 of 82




14 After Service

1)   Consultancies: please read this user manual carefully before using this product. For any problem during
     using it, you can either contact our company or the local retailer, or call our customer service Hot
     line:400-800-1390
2)   Exchange service: within exchange time limit, for any indeliberate error during proper use, making sure
     the product as well as its accessories and package are all not damaged (if the appearance is damaged, it
     can only be repaired) you can either have it exchanger for a new one or repaired after the error is tested
     and examined.
3)   Warranty service: within the warranty time limit, for any indeliberate error that occurs during proper
     use, warranty service is free for no charge (the product has warranty service for free within one year; for
     any deliberate damage, the warranty service should be paid.)
4)   Changed warranty service: within three years counting form one year after the date the product was
     product was purchased, any error repair will be changed; and user should pay the repair components,
     freight and labor cost.
5)   Any of the below situation is not the warranty service, but we provide changed service.
     a)   The warranty date is expired.
     b)   The warranty card is altered, or the series number differs from that of the product.
     c)   Accidental or deliberate damage is done to the product.
     d)   Cannot provide valid warranty card or invoice (other but can prove that it is within the service
          limit).
     e)   Any error damage caused by force majeure such as earthquake, fire, flood, lightning strike etc,.
     f)   Deliberate assembling, repair or reform without permission form our company.


15 3rd Party Copyright Statement

HTC Vive is brand of HTC, and all rights belong to HTC.
Steam and SteamVR are brands of Valve, and all rights belong to Valve.




                                                     - 22 -
Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 70 of 82




                   Exhibit E




                   Exhibit E
Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 71 of 82
              EXHIBIT E – SCREENSHOTS OF AGLASS.COM/PRODUCT
                        (LAST VISITED 16AUGUST2018)




                                   1
Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 72 of 82
              EXHIBIT E – SCREENSHOTS OF AGLASS.COM/PRODUCT
                        (LAST VISITED 16AUGUST2018)




                                   2
Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 73 of 82
              EXHIBIT E – SCREENSHOTS OF AGLASS.COM/PRODUCT
                        (LAST VISITED 16AUGUST2018)




                                   3
Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 74 of 82
              EXHIBIT E – SCREENSHOTS OF AGLASS.COM/PRODUCT
                        (LAST VISITED 16AUGUST2018)




                                   4
Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 75 of 82
              EXHIBIT E – SCREENSHOTS OF AGLASS.COM/PRODUCT
                        (LAST VISITED 16AUGUST2018)




                                   5
Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 76 of 82




                   Exhibit F




                   Exhibit F
                    Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 77 of 82
                                                  EXHIBIT F - CLAIM CHART
                                                  U.S. PATENT NO. 6,659,611
    Claim Language                       aGlass DK II Module

1   1. A method for eye gaze tracking, The aGlass DK II module is an eye tracking module that performs a method for eye gaze
    comprising the steps of:           tracking.

                                         For example, see Exhibit E (http://www.aglass.com/product), which refers to the aGlass
                                         DK II device as an “eye tracking module” having a particular “accuracy”:




                                                                                   and




2   creating a set of reference points in a The aGlass DK II module creates a set of reference points in a reference coordinate
    reference coordinate system;            system.

                                         Specifically, the aGlass DK II module includes multiple infrared LEDs that emit light
                                         and create a test pattern in a reference coordinate system. The below image shows an
                                         annotated photograph of the aGlass DK II module.




                                                               1
                    Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 78 of 82
                                                  EXHIBIT F - CLAIM CHART
                                                  U.S. PATENT NO. 6,659,611
    Claim Language                       aGlass DK II Module




                                         Similarly,     the      below      image     shows     a     screenshot     from:
                                         https://www.youtube.com/watch?v=eBfWnaEwzRI. The YouTube video shows the DK I
                                         product, however, on information and belief, the DK I and DK II are substantially
                                         identical with regard to this claim element. The screenshot shows the illuminated
                                         infrared LEDs.




                                         Further, the aGlass DK II Users Manual states, “aGlass DK II uses the way of infrared
                                         lighting (wavelength 850 nm).” See Exhibit C at Page 13 of 15. The LEDs depicted in
                                         both images above are infrared lights and the screenshot identifies the LEDs as “Low-
                                         power infrared LED.”

3   acquiring at least one image of at The aGlass DK II module acquires at least one image of at least one of a user’s corneas,



                                                               2
                Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 79 of 82
                                               EXHIBIT F - CLAIM CHART
                                               U.S. PATENT NO. 6,659,611
Claim Language                        aGlass DK II Module

least one of a user's corneas, said   said image having image aspects in an image coordinate system and including reflections
image having image aspects in an      of said reference points.
image coordinate system and
including reflections of said         Specifically, an image sensor captures an image of the user’s eye, the image having
reference points;                     image aspects and including reflections of the reference point.




                                      The claimed image sensor is labeled “Specialized High-speed Eye Tracking Sensor” in
                                      the screenshot above.

                                      Further, the aGlass DK II module acquires images that include information relating to the
                                      user’s pupils. See Exhibit C at Pages 8-9 of 15 :




                                                            3
                    Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 80 of 82
                                                  EXHIBIT F - CLAIM CHART
                                                  U.S. PATENT NO. 6,659,611
    Claim Language                       aGlass DK II Module




                                         On information and belief, the aGlass DK II module monitors the interpupillary distance
                                         (IPD) by acquiring images that include information relating to a user’s pupil.
4   defining a mathematical relationship The aGlass DK II module defines a mathematical relationship between said reference
    between said reference coordinate coordinate system and said image coordinate system.
    system and said image coordinate
    system;                              This step is performed in software, and Tobii does not have access to the relevant



                                                               4
                     Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 81 of 82
                                                    EXHIBIT F - CLAIM CHART
                                                    U.S. PATENT NO. 6,659,611
    Claim Language                        aGlass DK II Module

                                         software. On information and belief, it is a fundamental step of image based, infrared eye
                                         tracking to mathematically relate an image coordinate system to a reference coordinate
                                         system. Tobii believes that it will likely have evidentiary support for this factual
                                         contention after a reasonable opportunity for further investigation or discovery.
5   mapping said image aspects from The aGlass DK II module maps said image aspects from said image coordinate system to
    said image coordinate system to said said reference coordinate system using said mathematical relationship.
    reference coordinate system using
    said mathematical relationship; and This step is performed in software, and Tobii does not have access to the relevant
                                         software. On information and belief, it is a fundamental step of image based, infrared eye
                                         tracking to use a mathematical relationship between an image coordinate system and a
                                         reference coordinate system, to map an acquired image to reference points. Tobii believes
                                         that it will likely have evidentiary support for this factual contention after a reasonable
                                         opportunity for further investigation or discovery.
6   computing a point of regard from The aGlass DK II module computes a point of regard from said mapped image aspects.
    said mapped image aspects.
                                         For example, the aGlass User Manual (Exhibit D) at page 8 describes and depicts that a
                                         point of regard is generated by the aGlass product for use in a computer system.




                                                                 5
                     Case 2:18-cv-01681-MMD-BNW Document 17-1 Filed 06/03/19 Page 82 of 82
                                                      EXHIBIT F - CLAIM CHART
                                                      U.S. PATENT NO. 6,659,611
    Claim Language                           aGlass DK II Module

                                             The aGlass User Manual (Exhibit D) relates to the DK I product, however, on
                                             information and belief, the DK I and DK II are substantially identical with regard to this
                                             claim element.

7   2. The method of claim 1 wherein         The aGlass DK II module performs the method of claim 1 wherein said reference points
    said reference points include at least   include a set of controlled light sources around said screen.
    one of: a printed pattern around a
    screen, an unobtrusively interlaced      Specifically, the aGlass DK II module is to be installed within a HTC Vive headset. See
    pattern in said screen, a set of         Exhibit C at Page 4 of 15:
    controlled light sources around said
    screen, a set of controlled light
    sources on said screen, content
    displayed in said screen, a set of
    controlled light sources behind said
    screen
                                             Accordingly, when the aGlass DK II module is installed in the HTC Vive, the reference
                                             points, which are controlled light sources, surround the field of vision for each of the
                                             user’s eyes.

                                             The HTC Vive comprises two separate displays, and the aGlass DK II module contains
                                             an eye tracking piece for each display. The reference points of the aGlass DK II module
                                             eye pieces are disposed around each HTC Vive display. Accordingly there is “a set of
                                             controlled light sources around said screen.”

8   3. The method of claim 2 wherein         The aGlass DK II module performs the method of claim 2 wherein said screen is a
    said screen includes at least one of:    computer monitor.
    a computer monitor, a whiteboard, a
    desktop,     a     windshield,      an   Specifically, the HTC Vive contains two separate OLED computer displays at a
    advertisement, a television screen.      resolution of 1080x1200 each. These computer displays are each small computer
                                             monitors.




                                                                   6
